Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 1 of 145 PageID #: 10050


                 IN THE UNITED STATES DISTRICT COURT FOR THE

          SOUTHERN DISTRICT OF WEST VIRGINIA, HUNTINGTON DIVISION

               BEFORE THE HONORABLE ROBERT C. CHAMBERS, JUDGE

                                      ---o0o---

      CLAUDE R. KNIGHT and CLAUDIA
      STEVENS, individually and as
      personal representatives of the
      Estate of BETTY ERLENE KNIGHT,
      deceased,
                     Plaintiffs,
      vs.                                             No. 3:15-CV-06424

      BOEHRINGER INGELHEIM                            Volume 6
      PHARMACEUTICALS, INC.,                          Pages 960 through 1100

                         Defendant.
                                            /

                                      ---o0o---

                     REPORTER'S TRANSCRIPT OF PROCEEDINGS

                                      JURY TRIAL

                     THURSDAY, OCTOBER 11, 2018, 1:00 P.M.

                                      ---o0o---


      For the Plaintiffs:        CHILDERS, SCHLUETER & SMITH
                                 1932 North Druid Hills Road, Ste 100
                                 Atlanta, Georgia 30319
                                 BY: C. ANDREW CHILDERS
                                 and EMILY TWEED ACOSTA

                                 URY & MOSKOW
                                 883 Black Rock Turnpike
                                 Fairfield, Connecticut 06825
                                 BY: NEAL L. MOSKOW

                     (Appearances continued next page...)

      Reported by:      KATHY L. SWINHART, CSR
                        LISA A. COOK, RPR-RMR-CRR-FCRR
                        Official Court Reporters
                        (304) 528-2244


               Proceedings reported by mechanical stenography,
            transcript produced by computer-aided transcription.
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 2 of 145 PageID #: 10051



 1                             APPEARANCES (Continued)

 2

 3     For the Plaintiffs:

 4                       FERRER, POIROT & WANSBROUGH
                         2100 RiverEdge Parkway, Suite 1025
 5                       Atlanta, Georgia 30328
                         BY: HUNTER VANCE LINVILLE
 6

 7     For the Defendant:

 8                       TUCKER ELLIS
                         925 Euclid Avenue, Suite 1150
 9                       Cleveland, Ohio 44115
                         BY: JOHN Q. LEWIS
10

11                       COVINGTON & BURLING
                         One City Center
12                       850 Tenth Street NW
                         Washington, D.C. 20001
13                       BY: PHYLLIS ALENE JONES
                         and NICHOLAS HAILEY
14                       and JESSICA PEREZ

15
                         JACKSON KELLY
16                       Post Office Box 553
                         Charleston, West Virginia       25322
17                       BY: GRETCHEN M. CALLAS

18

19

20

21

22

23

24

25



           KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 3 of 145 PageID #: 10052



 1                                        INDEX

 2
                                                                         PAGE:
 3

 4     ARGUMENT ON MOTION FOR DIRECTED VERDICT                            960
       ARGUMENT ON JURY INSTRUCTIONS                                     1051
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



           KATHY L. SWINHART, Official Court Reporter (304) 528-2244
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 4 of 145 PageID #: 10053
                                                                                960

1                        HUNTINGTON, WEST VIRGINIA

2                 THURSDAY, OCTOBER 11, 2018, 1:04 P.M.

3          (Jury not present)

4                THE COURT:    Good afternoon.     Are we ready to

5    proceed?

6                MR. LEWIS:    Yes, Your Honor.

7                THE COURT:    All right.    Let's start first with the

8    defendant's pre-emption motion, with your argument first.

9                MR. LEWIS:    Thank you, Your Honor.      Give me a

10   second to get set up.

11               THE COURT:    Sure.

12         (Pause)

13               MR. LEWIS:    May it please the Court, thank you,

14   Your Honor, for the opportunity to be heard on our motion

15   for directed verdict.

16         We're moving for directed verdict on all of the claims

17   left in this case on the grounds of pre-emption.           And I

18   guess I want to first start with -- I had an opportunity to

19   review the plaintiffs' filing from this morning and I've got

20   to be honest.    I was a little bit shocked by one of the

21   things, among others, that was said in that paper.           And

22   it's, and it's this in particular:

23         "At the outset, it is important to note what plaintiffs

24   are not claiming.     Plaintiffs are not making a claim that

25   the Medication Guide is defective."
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 5 of 145 PageID #: 10054
                                                                                961

1          That's right in the plaintiffs' papers.         I think that's

2    a very disingenuous statement to the Court.          The plaintiffs

3    have tried this case on the Medication Guide every single

4    day, including from the opening statement.          In fact, from

5    the opening statement that Mr. Childers made, "And, so, --"

6                MR. MOSKOW:    Your Honor, my understanding from

7    the, before evidence started in this case is that we were

8    not to rely on the unofficial transcripts.          And, yet, you

9    know, that's how the argument is starting.          I'm a little

10   concerned that we have not had access to an official

11   transcript for purposes of this type of argument.

12               MR. LEWIS:    May I respond to that?

13               THE COURT:    Yes.

14               MR. LEWIS:    Two things.    One, these are actually

15   official transcripts.      We confirmed that with our court

16   reporters that these are official transcripts.

17         And, number two, I'm quite clear that we discussed

18   about the transcripts, that they could be used for things

19   like this, for court proceedings and things along those

20   lines.   And we were going to table perhaps whether the jury

21   could see them because of some other issues, but clearly

22   relevant for this purpose and this is what he said.

23               THE COURT:    Well, the Court recalls that we did

24   discuss the fact that one side was getting daily

25   transcripts.    I certainly made clear that we would explain
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 6 of 145 PageID #: 10055
                                                                                962

1    to the jury that there wouldn't be transcripts available for

2    them.

3          I don't know or recall specifically understanding that

4    either side intended to use them for argument of motions in

5    the case.    Frankly, I haven't had a chance to talk to either

6    of the court reporters to determine whether they perceive

7    these to be official transcripts or not.          I haven't looked

8    to determine whether they've been docketed.

9          Do you know?

10               MR. LEWIS:    Yes.

11               THE COURT:    Well, if they've been docketed, then I

12   suspect the certification is attached from the court

13   reporter that they are official transcripts.

14               MR. LEWIS:    It is.   Yeah, they're -- this is what

15   we're getting:     "We," the court reporters, our great court

16   reporters, "certify --" and that's on the record right now,

17   "certify that the foregoing is a correct transcript."            This

18   is an official transcript.

19               MR. MOSKOW:    Your Honor, they were made official

20   this morning after we had -- or at the same time we were

21   filing our brief I've just been informed.

22         So, regardless, we also have a concern about, you know,

23   reference to opening statements which are clearly not

24   evidence for purposes of the directed verdict.

25         So we're just, we're just concerned that we're not
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 7 of 145 PageID #: 10056
                                                                                963

1    playing, you know, with the same pieces on the table and

2    want to make sure that everybody has that same opportunity.

3                THE COURT:    Well, I'm going to allow the defense

4    to continue.    I certainly think that they are allowed to use

5    counsel's statements to explain their view of what counsel

6    and the plaintiffs' position is with respect to legal issues

7    certainly.    So I'll allow them to continue.

8                MR. LEWIS:    Thank you, Your Honor.

9          Mr. Childers said in opening statement, and there's no

10   question about it, we all were here, "We're going to show

11   you with this Medication Guide there are several pieces of

12   information missing that the patient should have known."

13         And we wrote these things down and we've been referring

14   to them throughout the whole trial.         So with the four and a

15   half days of testimony, repeatedly this has been trotted out

16   and repeatedly even ending with Dr. Ashhab and the

17   plaintiffs, "Did you know about this?         Did you know about

18   that?   Should that have been in the Medication Guide?"           Over

19   and over and over these five things.

20         So I was pretty shocked to see that the response paper

21   to our pre-emption motion was, "We're not criticizing the

22   Medication Guide."     But I know why they did that.        They did

23   that because if they are trying to challenge the Medication

24   Guide, these claims are pre-empted and there's no question

25   about it.    It's right in the federal regulations.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 8 of 145 PageID #: 10057
                                                                                964

1          We cannot change the Medication Guide without FDA

2    approval.    There are no exceptions to that.        There's no

3    voluntary change in the Medication Guide.          And if their

4    claim is premised on the Medication Guide and the challenge

5    to it, the claim's pre-empted, clear as day.          So that's why

6    they're making the argument.

7          But putting aside that piece, the claim is not saved by

8    what they say in their papers.        So what they say in their

9    papers is, "We're not challenging the Medication Guide but

10   we're saying you should have said other stuff to the

11   plaintiff or to the doctors or whatever."

12         But as we heard from Dr. Plunkett and even the BI

13   witness, Michelle Kliewer, and, and the law says this,

14   everything is a labeling.       So any communication about the

15   product, whether it's a Medication Guide, a physician label

16   or something else, every communication about the product is

17   a labeling.    It's a label.

18         So the real question in this case is, does what the

19   plaintiffs are saying we should be doing under West Virginia

20   tort law, will that require us to do something we can't do

21   under federal law, basic conflict pre-emption?           If we can't

22   make both masters happy, then that's conflict pre-emption.

23   Federal pre-emption always wins out.

24         So that's our argument here, that it doesn't matter if

25   really -- they're clearly challenging the Medication Guide.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 9 of 145 PageID #: 10058
                                                                                965

1    If you told that jury that, "Oh, by the way, they're

2    actually not challenging it," we'd have the most confused

3    jury in West Virginia history.        But it doesn't really matter

4    for purposes of this analysis because whatever they're

5    saying is basically they're trying to impose a duty under

6    West Virginia tort law.      And the question is, does that make

7    us violate federal law.

8          And, so, Your Honor, if you don't mind, I have this --

9    to keep it in my head how this conflict pre-emption analysis

10   works, I have a little flowchart I'd like to put up.

11               THE COURT:    Go ahead.

12               MR. LEWIS:    So this is -- this basically helps me

13   understand the case law and how it all works together.

14         I think the best case to look at, frankly, is a case

15   that involves a drug right in this class of drugs.           It's the

16   Utts case that's from recently this year out of New York and

17   it's about Eliquis which is a novel anticoagulant

18   medication, the Eliquis case.       It goes through this analysis

19   pretty well.    There's some other cases we cited as well.

20   But this is basically the analysis.

21         If you have a label and it's an FDA approved label, the

22   first question is, can you change that without FDA approval.

23   Because if you can't change it without FDA approval, then

24   any challenge to that is pre-empted.

25         And that's what this -- this is kind of the first
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 10 of 145 PageID #: 10059
                                                                                 966

1    level.    That's where the Medication Guide comes in.          And

2    that's where the communication to the patients comes in.

3    And pretty much any challenge at all is not permitted

4    without FDA approval.      But there are some exceptions to

5    that.

6          So the exception to that is for brand manufacturers,

7    there are certain exceptions where they can voluntarily

8    change the label.      Typically, that's called Changes Being

9    Effected section.      And what that allows brand manufacturers

10   to do if they acquire new information that supports a

11   change, let's say there's new information that's discovered

12   the FDA hadn't considered before, then did that newly

13   acquired information support a change under the CBE, or the

14   Changes Being Effected section.

15         What the case law makes clear, and Utts describes this

16   very, very well, the plaintiff has to demonstrate that there

17   was newly acquired information.        You can't just say, "Oh,

18   you could have changed the label under CBE."           The plaintiff

19   has to say, "You should have changed the label because you

20   had newly acquired information."

21               THE COURT:    Doesn't newly acquired information

22   include analysis?

23               MR. LEWIS:    Well, if the FDA had the material --

24   and there could be a, there could be an argument here about

25   whether that's the case or not, but if the FDA had the
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 11 of 145 PageID #: 10060
                                                                                 967

1    material already and the analysis was done, then that, that

2    is not newly acquired information.         But under Mensing --

3                THE COURT:    But you just said "and the analysis is

4    done."

5                MR. LEWIS:    Correct.

6                THE COURT:    And it seems to me throughout

7    plaintiffs' evidence about the process here by which you

8    got, you got approval for Pradaxa and then changed the label

9    over time was based upon new analyses of the RE-LY study and

10   internal reports.

11         And you know much better than I do how often through

12   plaintiffs' evidence there were key people from Reilly to

13   Connolly to these different BI employees where they all

14   talked about do we need to start explaining something

15   different about some of these risks.         And there were a

16   number of different facets to that.

17         But why isn't all of that new analysis of existing

18   data?

19               MR. LEWIS:    It could be.     It could be.     But look

20   at what the challenge is here in this case; never tested in

21   severe renal patients.       There was no new analysis.       That was

22   known and analyzed by the FDA before the drug was approved.

23   And there was no new information submitted by the plaintiff

24   to change that.

25               THE COURT:    But weren't there reports from --
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 12 of 145 PageID #: 10061
                                                                                 968

1    exchanged in some of these emails and then in some of the

2    literature where there was further analysis of patients who

3    had severe renal problems and how this drug might have a

4    different result with them that ultimately rose to the point

5    where you even included a contraindication for severely

6    impaired renal patients who were taking other drugs?

7                MR. LEWIS:    No.   That was done at the beginning,

8    Your Honor.

9                THE COURT:    At what point -- wasn't the label

10   changed at one point to say it's contraindicated to give

11   Pradaxa to these patients?

12               MR. LEWIS:    No.   At the beginning, the evidence is

13   from Michelle Kliewer that the evidence was the company

14   before the drug was approved submitted a label that said it

15   should be contraindicated in patients with severe renal

16   function between 15 and 30 --

17               THE COURT:    Okay.

18               MR. LEWIS:    -- CiCL or CrCL.      That was submitted

19   to the FDA prior to new drug approval.

20         The FDA struck that out, that contraindication out and

21   instead said, no, we want you to make a 75-milligram dose

22   for those patients between 15 and 30.         That was all done

23   before approval.

24               THE COURT:    That was done.     What I'm referring

25   to -- and maybe I just misunderstand the sequence.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 13 of 145 PageID #: 10062
                                                                                 969

1    Plaintiff quotes from it, so that's what refreshed my

2    recollection that the evidence was there.          But on Page 3 of

3    plaintiffs' response they say, "Among information added to

4    the physician label after product launch is the following."

5    Number 2, that P-gp inhibitors in patients with severe renal

6    impairment Pradaxa use not recommended.

7                MR. LEWIS:    Oh, the P-gp inhibitor piece, yeah.

8    I'm sorry.    I was thinking of the contraindication at all

9    for use of the product at all.

10               THE COURT:    Right.

11               MR. LEWIS:    Okay.    That's what they're saying in

12   Number 1 there.

13               THE COURT:    Okay.

14               MR. LEWIS:    Number 1 is pre-empted.       Never tested

15   in patients, the FDA knew that, yeah.

16               THE COURT:    All right.

17               MR. LEWIS:    Number 2, never tested 75 milligrams.

18   That's pre-empted.      They already knew that and there was no

19   further analysis done.

20         Now, don't take Pradaxa and Coreg.         There was a label

21   change between the time that the drug was on the market and

22   later in April of 2013.

23               THE COURT:    And that's what I was referring to.

24               MR. LEWIS:    Okay.    So that's what Your Honor was

25   referring to.     There was a label change on P-gp inhibitors.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 14 of 145 PageID #: 10063
                                                                                 970

1    But that label change was made in April of 2013 before the

2    prescription that led to the injury by Mrs., that Mrs.

3    Knight complained of or her children now complain of.

4          The label was updated before the prescription that

5    caused the complication.       That's why we were focused so much

6    on the April, '13 change because Dr. MacFarland is out of

7    the picture at that point in time.         She's not prescribing

8    Pradaxa anymore.

9          Mrs. Knight goes in for a stent procedure in April of

10   2013.   And Dr. Stephanie Graham who for the first time in

11   May prescribes -- right after that stent procedure

12   prescribes her Pradaxa.

13         And at that time, that label is updated to include the

14   contraindication on P-gp inhibitors.         The doctor chose to

15   prescribe it anyway -- actually, it wasn't a

16   contraindication.      It was a "not recommended" which is a big

17   difference.     I apologize for the misstatement.        It was a

18   "not recommended" and the doctor chose to prescribe it

19   anyway in the face of that "not recommendation."

20         So -- and there was certainly no new information

21   between April and May of 2013.        So that claim is pre-empted

22   because it was already in the label.

23         The no reversal agent, that was known by the FDA at the

24   time that the product came onto the market in 2010.            That's

25   pre-empted and there was no new information about that
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 15 of 145 PageID #: 10064
                                                                                 971

1    piece.

2          More likely to have a GI bleed.        That was right in the

3    label of the physician label at the time of the new drug

4    approval.

5          So every single one of these, every single one of these

6    was either in the label at the time or certainly in the

7    label at the time that Mrs. Knight received the Pradaxa

8    prescription.

9          So the P-gp -- I'm getting my -- right.          So let me get

10   my facts straight on this.

11         So the update on the P-gp not recommended was done in

12   November of 2011, about a month after the -- Mrs. Knight

13   started taking Pradaxa and certainly well before the

14   decision was made to prescribe her Pradaxa in 2013 that led

15   to the injury.

16         So all five of those claims ought to be pre-empted.

17         And whether we're talking Medication Guide or we're

18   talking physician label, the same analysis is true.            In the

19   first instance can we make a proposed change without FDA

20   approval, any challenge to the Medication Guide or direct

21   patient communication, there's no evidence in the record at

22   all and the regulations don't provide for us to be able to

23   change the communication.

24         And, by the way, that makes complete sense.           The FDA

25   doesn't want us to submit a Medication Guide on the one hand
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 16 of 145 PageID #: 10065
                                                                                 972

1    and then sneak in other communications in other forms on the

2    other.    When the FDA has an approved Medication Guide,

3    that's the communication to the patient.          And the

4    manufacturer isn't permitted.

5          I mean, this rule runs both ways.         Right?   It runs

6    against plaintiff lawyers here, but it also runs against us.

7    We're not allowed to submit different types of information

8    to patients that contra -- is contra to the Medication

9    Guide.    So that, that takes care of all patient

10   communications in the first instance.

11         In the second instance, there's no newly acquired

12   information that supports a different label at the time that

13   the label existed for the prescription where she took the

14   Pradaxa that eventually led to her injury.

15         We don't even get in this case to a clear evidence

16   analysis.    And I know that's the third step in the process.

17   But really none of the claims here get to clear evidence

18   because usually if a plaintiff comes forward with newly

19   acquired information, you should have gone through the CBE

20   route, you should have changed your label, typically a

21   manufacturer will come forward and say, "Well, wait a

22   minute.    The FDA would have rejected that change."

23               THE COURT:    How does the label -- what was the

24   process for the label changes that did occur?

25               MR. LEWIS:    The process for the --
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 17 of 145 PageID #: 10066
                                                                                 973

1                THE COURT:    For the label changes that did occur

2    over time after the new drug approval.

3                MR. LEWIS:    It depends on which one specifically.

4    But typically there would be a submission to the FDA to

5    support a label change.       There's like a supplement or

6    submission that you ask for FDA approval.          And then, and

7    then the FDA decides whether or not to approve it.

8                THE COURT:    Well, as I understand it, some of

9    plaintiffs' criticism and basis for failure to warn is based

10   on the premise that at different points in time you have

11   given stronger warnings in the label, but that they are --

12   you've had that information and should have known all along

13   that this should be included.

14         And the evidence is that even with respect to these

15   issues, there have been iterations of the label.            There have

16   been changes in the label.

17               MR. LEWIS:    Sure.

18               THE COURT:    And were those changes the result of

19   CBE proceedings with the FDA in each instance?

20               MR. LEWIS:    I'm not sure if it's in each instance,

21   but in most instances --

22               THE COURT:    Okay.

23               MR. LEWIS:    -- it's either that or a communication

24   directly with the FDA that, where we ask for -- we didn't

25   make the label change before the FDA approval.           We may have
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 18 of 145 PageID #: 10067
                                                                                 974

1    made the label change, submitted it, and then the FDA

2    approved it.     It just depends.

3                THE COURT:    You know, it probably won't be a

4    surprise to you that this is fairly confusing to the Court.

5    I spent a fair amount of time this morning first just

6    reading through the Dolin case, the Seventh Circuit case.

7                MR. LEWIS:    Right.

8                THE COURT:    And I actually had been reading that

9    before I even got plaintiffs' response.          So I admit that --

10   and I'll ask them about this.        I was surprised a bit about

11   the plaintiffs' characterization of their criticisms of the

12   Medication Guide.      You've already raised that.

13         But as I walked through that Dolin case where they did

14   find pre-emption, it was, there was a lengthy discussion

15   where at many different turns in the FDA process over time

16   the manufacturer had tried to get changes in the label and

17   had been denied, refused.

18         And at the end of the day, the very warning that the

19   plaintiffs advocated in Dolin was pretty much what the

20   manufacturer had sought, more or less, to get the FDA to

21   allow and had been refused.

22         I don't see that sort of fact pattern here at all where

23   it seems that the -- you've gotten subsequent changes in the

24   label that plaintiff has pointed to as evidence that you

25   folks knew or should have known that these were warnings
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 19 of 145 PageID #: 10068
                                                                                 975

1    that were necessary and appropriate.

2          So these, these weren't warnings that were, where you

3    tried to warn and the FDA said, "No, you can't do that."

4    Clearly under Dolin that was the reason that the Court

5    determined that those were pre-empted.

6          But here we don't have that sort of pattern where -- I

7    guess what it comes down to is where you've shown that you

8    couldn't do what plaintiff asked because the FDA had

9    rejected those positions other than I guess maybe the

10   argument on the 75.      But --

11               MR. LEWIS:    Well, no.    So let me, let me clarify

12   it.

13               THE COURT:    Go ahead.

14               MR. LEWIS:    It depends on what the claim is.

15               THE COURT:    Right.

16               MR. LEWIS:    Right.    So it's all about what

17   challenge are you trying to make.         The plaintiff has to make

18   some sort of challenge.       They just can't throw everything

19   against the wall and say, "I generally think your label --

20   what about the label is wrong?"        They've picked their five

21   things about the communication that are wrong.           And when we

22   tick through each one of those, we see that each one fails

23   independently for different reasons.

24         So, yes, there were label changes that were made over

25   time, perhaps due to newly acquired information, that may
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 20 of 145 PageID #: 10069
                                                                                 976

1    have been in completely different areas that aren't at issue

2    in this case.

3          What's at issue in this case are those five things.

4    That's what they're saying we did wrong with our labeling.

5    And when we look at all five of those things, we see that

6    they all -- never tested in severe renal patients.             That's

7    something that the FDA knew at the time that it approved the

8    drug and that is not a challenge that the plaintiffs can

9    make in this case.      They knew that already.

10         And there's been no newly acquired information.            We

11   don't even get to clear evidence because the FDA already

12   knew and there's no newly acquired information.

13         In Dolin what had happened was we had a situation where

14   there was newly acquired information by the company with

15   respect to particular challenges to the label.           And

16   therefore, the defendant came forward and said, "No, wait,

17   the FDA has actually specifically rejected those changes."

18         But that's why this flowchart is helpful because we

19   don't even get to that analysis if in the first instance

20   there was newly acquired information or the FDA already knew

21   about the information.

22         And when we tick through those five, never tested the

23   75-milligram, again that is already known by the FDA at the

24   time, every single one of those.

25               THE COURT:    What about the characterization of
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 21 of 145 PageID #: 10070
                                                                                 977

1    these internal emails and discussions about some of the

2    studies as newly acquired analysis, new analysis of already

3    acquired information that the, even the BI people recognized

4    could suggest that there should be a way of testing for

5    plasma concentration levels and some of those other things?

6                MR. LEWIS:    All right.     Well, let me, let me put

7    that one aside for just a second --

8                THE COURT:    Okay.

9                MR. LEWIS:    -- because that's not on this list.

10   That hasn't been part of their challenge to the

11   communications that we made to the patient or the physician.

12   There's no, there's no monitoring --

13               THE COURT:    Well, he didn't write it on this chart

14   but then he made -- elicited testimony about it through a

15   number of witnesses.

16               MR. LEWIS:    But their, their argument all along

17   has been exactly, has been exactly this, these, these

18   criticisms.     And for any of these criticisms, there have

19   been, there's been no evidence of new analysis on these

20   issues, none, that the FDA didn't already know about.

21         And on the monitoring, remember that there was a, there

22   was a change that was -- or a suggestion that was struck

23   out -- even on the monitoring there was a change that was

24   struck out pre-approval that suggested that the aPTT levels

25   over 80, you know, could be used as a guide for physicians.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 22 of 145 PageID #: 10071
                                                                                 978

1          But the important thing is that the expert,

2    Dr. Plunkett, did not testify, and even Dr. Ashhab did not

3    testify that the label was defective or deficient or

4    anything that the company said was defective or deficient

5    because it didn't have something in there about monitoring.

6    That hasn't been the testimony.

7          They've run through this list with every single

8    witness.    They've talked about monitoring.        They've

9    certainly suggested here and there that maybe you should

10   monitor and you don't really have a monitoring --

11               THE COURT:    I thought it was pretty explicit from

12   some of their experts that they testified that BI should

13   have developed and informed physicians of the need and

14   method by which to monitor blood plasma levels with Pradaxa.

15               MR. LEWIS:    To my knowledge, that has not been a

16   criticism of the label.       They haven't put that list out.

17   It's not on there.      I mean, they've asked the plaintiffs the

18   questions.    They did not cover monitoring with the

19   plaintiffs.

20               THE COURT:    How is that not implicating the label

21   when they complain -- when the experts testify that BI

22   failed to inform physicians of the need and method to

23   monitor blood plasma levels?        How is that not a label

24   deficiency?     That's how you communicate to the doctor.

25               MR. LEWIS:    Well, they haven't presented that as a
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 23 of 145 PageID #: 10072
                                                                                 979

1    criticism of the label.       They've been challenging it on

2    these other grounds.      And at a minimum, these all have to be

3    out.

4           Let's just say for the sake of argument that the Court

5    finds that, you know what, I think the monitoring piece,

6    that piece is a challenge that, you know, maybe there was

7    newly acquired information and I don't find clear

8    evidence --

9                THE COURT:    Let me stop you there --

10               MR. LEWIS:    Okay.

11               THE COURT:    -- because as I think -- it seems to

12   me that's what I've always considered to be part and parcel

13   of criticism number one, never tested on severely impaired

14   renal patients.

15          And as a result, the company didn't know, didn't

16   develop and then report to doctors the means and method to

17   do monitoring.     And subsequent to Pradaxa being approved,

18   they had internal discussion about the desirability, and

19   from some points of view the necessity, of being able to

20   develop that.

21          So I don't see how that's not inherently a criticism of

22   the label.

23               MR. LEWIS:    Not in that respect.      That, that --

24   never tested in -- every time that they talked about bullet

25   number one on their criticism, they've always said -- and it
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 24 of 145 PageID #: 10073
                                                                                 980

1    was clear when they talked to the plaintiffs.           "Would you

2    have used this if you knew that it wasn't tested in

3    severe --" their complaint has always been we didn't do a

4    clinical trial on those patients.         They've never tied

5    monitoring to that claim in this case.

6                THE COURT:    Well, I mean, I don't get that because

7    their criticism isn't simply never tested on severe renal

8    impaired patients.      It is that because you never tested it

9    on these patients, you did not know and should have known

10   that for severely impaired renal patients there ought to be

11   a way of testing and monitoring their plasma levels so that

12   as -- if they get too much Pradaxa in their system because

13   of that poor renal function, they've increased their risk of

14   bleed without improving their risk of avoiding stroke.

15         So, I mean, I appreciate that you're using his argument

16   and that these are the points he made.          But I don't -- I

17   guess I don't see how in this first instance it's not a

18   criticism of the label because it is a criticism of the

19   label if the label is where BI should tell doctors whether

20   and how to monitor blood plasma levels.

21               MR. LEWIS:    But that's not the bullet number one

22   that they've been arguing the whole trial.          As I say, those

23   five should be out because they have argued that the

24   deficiency in the communication is that we didn't tell

25   people that it wasn't tested.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 25 of 145 PageID #: 10074
                                                                                 981

1          The monitoring issue, to the extent the Court's going

2    to allow the plaintiffs to pursue that failure to warn

3    theory that in my view they haven't presented throughout the

4    trial but, you know, we just maybe agree to disagree, but

5    these five things are all out.

6          I mean, that first bullet is -- says nothing about

7    monitoring.     And when they talk about that bullet, they've

8    never tied that to monitoring in any way.

9          They've always tied it to you didn't test it at all.

10   You didn't do a clinical study or trial or you didn't even

11   put this in patients at all before you brought it onto the

12   market, severe renally impaired.         You excluded them from the

13   clinical trial.     How many times have we heard it?         You

14   purposefully excluded them from the clinical trial.

15               THE COURT:    Okay.    So if I agree with you that

16   they are not permitted to argue that the label is defective

17   for its failure to report that there was no testing of

18   severely impaired renal patients, they nonetheless may be

19   able to argue that the label is deficient because it did not

20   include a means or method for checking blood plasma levels

21   in these patients.

22         And they had newly acquired information through the

23   form of new analyses that they discussed in their emails and

24   elsewhere about the appropriateness of undertaking that step

25   in issuing a label consistent with that.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 26 of 145 PageID #: 10075
                                                                                 982

1                MR. LEWIS:    Okay.    So may I break that down a

2    little bit?

3                THE COURT:    Sure.

4                MR. LEWIS:    So let's carve that, how Your Honor

5    described that piece.

6                THE COURT:    Okay.

7                MR. LEWIS:    Let's just put that aside --

8                THE COURT:    All right.

9                MR. LEWIS:    -- for just a second.

10         So there are two sort of discussion points.

11         Number one is any criticism of the patient

12   communication is out on pre-emption.         We cannot change the

13   Medication Guide and there's no way to communicate directly

14   with the patient in any other way without prior FDA

15   approval.

16         So the first thing is they can't even argue the

17   monitoring opinion is a direct to patient violation or

18   deficiency.     They cannot argue that.      Any claim is

19   pre-empted if it relates to the company's communication with

20   the plaintiff.     So that's out.     I mean, that's just --

21   that's in the FDA regulations.

22         But if the Court permits the plaintiffs to make an

23   argument that -- and, again, I don't think they've made this

24   argument.    Dr. Plunkett testified that the physician label

25   was irrelevant.     They have not presented their case this
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 27 of 145 PageID #: 10076
                                                                                 983

1    way.

2           But if they are suddenly going to be able to argue,

3    well, now the physician label is relevant and the deficiency

4    in the physician label is the fact that you didn't tell

5    physicians that you need to monitor the patients because

6    there was newly acquired analysis done in the paper or the

7    RE-LY, the Reilly paper and you should have made a change or

8    something along those lines to give doctors more

9    information, I still think that claim fails for other

10   reasons, but it may not be pre-empted.

11          It may fail for causation or the fact that it's not

12   even within the scope of the duty in West Virginia, but it

13   may be able -- it may be able to survive pre-emption.            I

14   mean, I think there are arguments against it, but let's just

15   put that aside.

16          But all of these are out.      And the Medication Guide and

17   any challenges to what we said to patients has to be out

18   under pre-emption principles.        And the only thing that's

19   possibly left is -- that survives pre-emption analysis

20   perhaps is the monitoring piece which may fail for other

21   reasons that we may talk about later when we talk about the

22   kind of round two of our directed verdict.

23          But these and the direct communications to the patients

24   have to be out on pre-emption.        We don't even get to clear

25   evidence.    Like in Dolin they had to get to clear evidence
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 28 of 145 PageID #: 10077
                                                                                 984

1    because there was no information on any of these things, any

2    of these.

3                THE COURT:    Okay.    Thank you.

4                MR. LEWIS:    Thank you.

5                MR. MOSKOW:    May it please the Court, thank you

6    for the opportunity to brief this overnight.           And while I

7    understand some of the language may have been not as artful

8    as it could have been, I think I can give the Court a, kind

9    of a big picture of where we are.

10               THE COURT:    All right.

11               MR. MOSKOW:    And then I'd love to hear or answer

12   some of the Court's questions that I just heard during Mr.

13   Lewis's argument.

14         One of the -- let me just start by saying we think that

15   this motion has already been decided as part of the summary

16   judgment briefing and we quoted that in the papers.            We

17   think it's untimely.      There was a scheduling order for

18   dispositive motions and this was not brought.           We think it

19   can be ruled on that.      But we do want to address the merits

20   and so let me kind of jump right in.

21         And at its most basic, Your Honor, this is about

22   changes that were actually made to the label that were never

23   communicated to Mrs. Knight and her family.           And while I

24   appreciate Mr. Lewis's reliance on the five items there, I

25   think the record is clear these are five items that were not
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 29 of 145 PageID #: 10078
                                                                                 985

1    communicated to the Knight family.         And that's the gravamen

2    of, of these items.

3          But both Dr. Ashhab and Dr. Plunkett spoke at length

4    about the need for physicians to have additional information

5    specifically with regard to whether or not there is a

6    therapeutic range, whether or not there's a value not to be

7    exceeded, and whether there's an ability to identify

8    patients who are at particular risk, the one in five that

9    we've heard about repeatedly in this case.

10         So those matters while not on this particular list were

11   certainly articulated in front of the jury.

12               THE COURT:    And those are part of a failure to

13   warn because the label didn't address it.

14               MR. MOSKOW:    That's correct, Your Honor.

15         And I, I want to highlight for the Court -- and I don't

16   have the benefit of the daily transcripts.          But I want to

17   highlight to the Court's memory the deposition play of

18   Michelle Kliewer who specifically stated that there was

19   analysis, internal analysis with regard to this therapeutic

20   range and this idea of a cutoff value of 215 nanograms per

21   milliliter or 200 nanograms per milliliter which was never

22   communicated to the FDA.

23         So whether the launch label included information or

24   didn't include information goes right to the heart of

25   plaintiffs' claims.      And I think that may be a good place
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 30 of 145 PageID #: 10079
                                                                                 986

1    for me to, to transition, Your Honor.

2          If we were to look at Exhibit 5881, which is the

3    defense version of the launch label -- I'm going to put it

4    up on the screen, Your Honor.

5          So this is the highlight section in the launch label,

6    Your Honor.     And just to superimpose on top of it, the

7    highlight section in the January, 2012, label which is

8    Plaintiffs' Exhibit -- oh, let me start.

9          If you note, Your Honor, this section in particular

10   there is no mention of drug interactions.          And there's no --

11   well, that's the part I really want to focus on right now.

12   I'm going to switch gears a little bit.

13         And then over here there's no specific information

14   about assessing renal function.

15         And when we superimpose Exhibit 88, the January, 2012,

16   label, you'll see now there's an addition of the P-gp

17   inhibitors in patients with severe renal impairment, Pradaxa

18   use not recommended.

19         And you'll also see that there is information here

20   about assessing renal function during therapy and adjusting

21   the therapy accordingly.

22         These were changes that were actually initiated without

23   FDA approval through the CBE process in November of 2011.

24   And then there was a negotiation.         Once the label was

25   changed unilaterally, there was a negotiation between
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 31 of 145 PageID #: 10080
                                                                                 987

1    Boehringer and the FDA.       And this January, 2012, label is

2    the product of those negotiations.

3          There is not one scintilla of evidence in the record

4    that the defendants sought to include in the Medication

5    Guide this information at the time they made the unilateral

6    change.

7          In other words, when they made the unilateral change

8    and then there was a negotiation with the FDA, there is not

9    any evidence in the record in this case that during that

10   period of negotiation they sought to include the same

11   information in the Medication Guide.

12         We would submit that the defendant cannot meet its

13   burden on impossibility pre-emption without showing that

14   they requested the change and that it was not made.            We're

15   not saying that they could make it unilaterally in this

16   case.   But we're saying once they unilaterally put the

17   information into the label, they had an obligation to inform

18   patients in West Virginia.

19         And the only evidence that we have of their attempts to

20   inform patients in West Virginia of the risks and benefits

21   of Pradaxa are a TV commercial which is not subject to the

22   FDA pre-approval.      It's a whole different regulatory scheme.

23   They could communicate with patients directly by TV.

24   There's no indication that they ever tried to communicate

25   directly by TV that patients should not take Coreg and
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 32 of 145 PageID #: 10081
                                                                                 988

1    Pradaxa at the same time.       So that's, that's the one hand.

2          The other hand, Judge, is that if this is the only

3    information that they've conveyed to, to patients in West

4    Virginia -- when I say "this," I mean the Medication

5    Guide -- then the only evidence in the record is that they

6    failed to warn on these things.

7          So -- and I'm pointing at the board that we've been

8    talking about with the five things.         So they can't have it

9    both ways.    The defendants can't say they're meeting their,

10   their obligation under West Virginia law to warn of known

11   hazards of the drug when they are specifically identifying

12   them to physicians but not communicating them to individual

13   patients.

14         And that gets me right to the, the nub of the point

15   where Mr. Lewis started his argument and the Court's

16   question about our language in our briefing.

17         The plaintiffs' position is that the Medication Guide

18   is as much evidence of what was not done as it is evidence

19   of what was done.      In other words, by pointing out that

20   information is not in the Medication Guide, we are

21   establishing that Boehringer never met its state law

22   obligation to specifically warn patients of the risks

23   associated with Pradaxa.

24         I think this is particularly significant here, Judge,

25   when I know we've used language like guinea pig and it's
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 33 of 145 PageID #: 10082
                                                                                 989

1    evocative language and I'm sure, you know, that there's a, a

2    sense that that's not fair.

3          I want to point out to the Court, though, if we look at

4    the launch label again -- this is 5881 -- if we go to the

5    section on clinical trials -- I'm sorry.          It's Section 12.3

6    Your Honor, "Pharmacodynamics."        And specifically it relates

7    to severe -- I'm talking about the area at renal impairment

8    that's on Page 5815.      And you'll see -- and I'm going to

9    really hone in on this.

10         You'll see that they include Table 3 which identifies

11   normal, mild, and moderate renal impairment.           And you see

12   how it's highlighted underneath that, Judge.           That's because

13   in Exhibit 88 in Section 12.3 on Page 6 the defendants have

14   now added -- excuse me -- defendant has now added not only

15   severe renal impairment, but you'll see they've added a

16   statement underneath, "Patients with severe renal impairment

17   were not studied in RE-LY.       Dosing recommendations in

18   subjects with severe renal impairment are based on

19   pharmacodynamic models."

20               MR. LEWIS:    I'm sorry.     What date is that label?

21               MR. MOSKOW:    Page 6 of 88.

22               MR. LEWIS:    What's the date, though?

23               MR. MOSKOW:    This is January, 2012.

24         Your Honor, so Boehringer updated its physician's label

25   after the FDA approved the launch label which had no
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 34 of 145 PageID #: 10083
                                                                                 990

1    information about severe renal, had no information that the

2    patients had not been studied.

3          So there was an update to the label that specifically

4    references that, but it's not communicated to individual

5    patients either in the Medication Guide, on TV, in a direct

6    mailing, in a "dear patient" letter.         Dr. Plunkett talked

7    about the ability to do that.

8          And we want to make clear, Your Honor, that drug

9    companies are permitted to communicate info in the label

10   direct to consumers.      That's why we have these TV

11   commercials.

12         And the statutory scheme or the regulatory scheme for

13   that is that they submit the commercials to the FDA, but

14   they don't have to wait for FDA approval to play the

15   commercial.

16         Now, they do so at their peril.        They may be subject to

17   a cease and desist letter if it's inaccurate.           But if it's

18   consistent with what's in the label, they're allowed to

19   communicate that directly to consumers.

20         There's no indication in this case that at any time

21   after Mrs. Knight started on this drug that a commercial was

22   played in Connecticut that communicated the things that they

23   were already telling to doctors, let alone the things that

24   we say they should have told doctors but have not.

25         The, the reliance on a, on a specific regulation which
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 35 of 145 PageID #: 10084
                                                                                 991

1    has never been interpreted by any court at this late hour to

2    try to knock out all of these claims to me really reflects

3    the fact that there is no legal basis to do so.           It would

4    have been challenged in summary judgment.          We would have

5    seen an affidavit from a regulatory affairs expert on their

6    side saying all of these things.

7          And the, the suggestion that these are new arguments,

8    that they couldn't anticipate them, is belied by the fact

9    that in the very briefing for summary judgment, the

10   plaintiff specifically identified the failure to include

11   information in the Medication Guide as evidence that the

12   defendants had not met their state failure to warn

13   obligations.

14         I have more, but I want to make sure I'm answering your

15   questions, Your Honor.

16               THE COURT:    Well, you're helping.       And I

17   understand that you believe there are criticisms that are

18   not pre-empted that are not among these five.           But tell me

19   about your, your view of how you approach applying Levine to

20   number two, never tested in the 75 dose.

21               MR. MOSKOW:    Yes, Your Honor.      So, actually, I

22   appreciate that.

23         So if we go to Section 14 of -- it's actually in the

24   original launch label as well.        So this is both in 88 and

25   5881.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 36 of 145 PageID #: 10085
                                                                                 992

1          In both of those labels you'll see there is language,

2    and I'm -- it's hard to -- I want to make sure you can read

3    it as I'm putting it up on the screen.          But you'll see that

4    there's language in "Clinical Studies," Judge, which

5    specifically identifies that an approval is based on the

6    RE-LY study that compared two blinded doses of Pradaxa,

7    110 milligrams twice daily and 150 milligrams twice daily.

8          So there is information in the launch label for

9    physicians that indicates that the 75-milligram dose had not

10   been tested.

11         Now, it is made more clear in the subsequent label

12   which I, I showed you, Exhibit 88, where they specifically

13   identify in Section 12.3 that severe renal impairment was

14   not studied.

15         But -- actually, I think I missed the screen there.

16   But severe renal impairment was not studied.           But there is

17   information here, Judge, where a physician could identify

18   the 75-milligram dose was not tested.

19         So the FDA has already approved this language being

20   communicated.     This is not a question of whether the FDA

21   would approve it.      They did.    There is no evidence in the

22   record that defendants ever sought to include similar

23   language, plain language in the Medication Guide and that

24   the FDA rejected it.

25         So what we have here is evidence that the language was
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 37 of 145 PageID #: 10086
                                                                                 993

1    requested.    It was included in the physician's label.          We

2    have no evidence that it was ever rejected -- requested or

3    rejected from the, the Medication Guide.

4          And this is a defense.       This is not plaintiffs'

5    obligation to disprove.       This is defendant's obligation to

6    prove that the matter is pre-empted.         And they can't meet

7    their burden based on the, the language of the labels.

8          As we indicated in our, our opposition papers, Judge,

9    if you look at the five statements that are there -- I just

10   want to be very clear.       We were responding to a motion.        And

11   that motion attacked these five opinions.

12         It didn't mention our other labeling criticisms

13   regarding the failure to include a therapeutic range, the

14   failure to identify a test -- Dr. Plunkett talked about the

15   fact that we need to know exactly what excessive dabigatran

16   exposure is and that information isn't in the label.

17         She talked about the fact that there's a close

18   correlation between the amount of Pradaxa and the bleed

19   risk.   That specifically wasn't in the label.

20         And, Your Honor, I think the best evidence of how

21   important that is was when we heard from Dr. Abdelgaber who

22   testified repeatedly that he was not aware you could get too

23   much Pradaxa based on his understanding of how the drug

24   worked.    The company knew you could, but he didn't.

25         So I think the issue of -- and I could go on, but the
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 38 of 145 PageID #: 10087
                                                                                 994

1    issue of whether these labeling criticisms have been made

2    and whether there's evidence in the record, you know, I'll,

3    I'll leave to my colleagues to, to argue in the next motion.

4          But what's, what's most important for purposes of this

5    discussion is that the defendants cannot show that with

6    regard to these five items, the FDA would not have approved

7    a request for them to be included in the Medication Guide.

8          And the reason for that, Your Honor, as identified in

9    our, in our opposition is that all five of these claims were

10   either added to the physician label -- or all five of these

11   warnings were either added to the physician label after the

12   launch label or included in the launch label.           And there's

13   no evidence that they were ever sought to be included in the

14   Medication Guide.

15         That really goes back to I think a fundamental

16   misunderstanding of how the FDA works.          You know, FDA

17   knowledge at a point in time is irrelevant if the defendants

18   did not provide all of the analysis that they had of the

19   data.

20         And what we heard from Michelle Kliewer is that on

21   multiple issues that are germane to these specific warnings

22   and the others that were identified by Dr. Ashhab and, and

23   Dr. Plunkett, those analyses of that data were never

24   provided or were provided at a time after the, the decedent

25   took the drug.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 39 of 145 PageID #: 10088
                                                                                 995

1          One of -- you know, we saw a transcript reference to

2    one statement that Mr. Childers made about evidence that we

3    were going to show that the family was never warned.            And

4    he, he talked about the Medication Guide.          And that is

5    evidence of what the family was not told.          What's missing is

6    what they were not told.

7          But he also used this slide, Judge, which was a clear

8    indication that we were making a labeling criticism that

9    this particular drug required -- well, has a therapeutic

10   range and that there is a need to be able to identify it.

11         And how do we know that?       Because the very next slide

12   Mr. Childers showed was that monitoring was an issue here.

13   And he also showed this slide, Judge, that one in five

14   patients are at unnecessary risk because the defendants were

15   not identifying what the therapeutic range was and how to

16   identify people who are getting too little or too much of

17   the drug.

18         So, you know, to cherry-pick, you know, one statement

19   from a 48-minute opening I think misses the boat and

20   certainly misses what Dr. Plunkett and Dr. Ashhab testified

21   to.

22         Just looking at some notes that I'm --

23               THE COURT:    Certainly.

24         (Pause)

25               MR. MOSKOW:    You know, one of, one of the
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 40 of 145 PageID #: 10089
                                                                                 996

1    difficult things about trying a wrongful death case is that

2    you're trying to reconstruct information.          And, obviously,

3    with, with Rick and Claudia, we hope we've told that story

4    to the jury.

5          But the position that the plaintiffs have asserted

6    here, and I believe that a reasonable jury could draw from

7    the evidence that's been produced, is that had, had these

8    warnings been provided, had Mrs. Knight and her family known

9    that, for example, there was no reversal agent when she had

10   actually been administered Vitamin K, the reversal agent for

11   warfarin, she would not have taken the drug.

12         I think that's a pretty significant issue here, Judge,

13   because if we look at the launch label and we look at

14   Section 5.1 -- this is Exhibit 5881, Page 2, Your Honor.

15   And if we, if we look at Section 5.1, you'll see I've

16   highlighted nothing.

17         And that's because if we now go to the January, 2012,

18   label, to that same section, 5.1 -- this is on Page 3 of

19   Exhibit 88 -- we now see that the language "a specific

20   reversal agent for dabigatran is not available."

21         So that's information that was not in the launch label,

22   Your Honor.     It's number four on Mr. Childers's chart.          And

23   there's no indication that that information has ever been

24   communicated to the Knight family, not from Dr. MacFarland,

25   not from her nurse, not from Dr. Abdelgaber, not from Rick
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 41 of 145 PageID #: 10090
                                                                                 997

1    and Claudia.

2          The only evidence that we have that demonstrates that

3    there was no effort to communicate that is the fact that

4    it's not in the Medication Guide.         So the Medication Guide

5    in this particular case becomes evidence of a failure to

6    warn, not the violation of the duty, but evidence that it

7    had never been communicated.

8          And what you heard from, from the physicians was that

9    there were times when Mrs. Knight needed to have her

10   anticoagulant reversed and it was.

11         The last thing, Judge, I just wanted to touch on before

12   I sit down and I may go back to -- would you mind bringing

13   that slide up, please?       Thank you.

14         Your Honor, what's particularly interesting about this

15   chart is that everything ends up pre-empted.           There's,

16   there's no way based on this chart to ever update the label.

17               MR. LEWIS:    That's not true.      Hold on.    It says

18   "claim not pre-empted" right there.         Let's get it right

19   here.

20               MR. MOSKOW:    I'm sorry.     We have one, one way

21   apparently to get there.

22         Let's, let's really walk through this, though, Judge.

23   Can the proposed change be made without FDA approval?

24         So in this particular case what we're saying as it

25   relates to the label is whether they can communicate
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 42 of 145 PageID #: 10091
                                                                                 998

1    specifically to the physician that there's a therapeutic

2    range, there's a value not to exceed, there's a way to

3    identify patients at excessive risk, and that Coreg in

4    particular -- and we, we've made the comparison to Verapamil

5    but specifically identifying Coreg among the other claims

6    that Dr. Plunkett and Dr. Ashhab mentioned.

7          All of those are based on information that was

8    developed by the company after the launch label either

9    through re-analysis of the RE-LY trial, through

10   post-marketing studies in the population, or through changes

11   in science.     It's not a static process.

12         Did the plaintiff demonstrate there was newly acquired

13   information?     Through papers that were published after the

14   date of the drug, the Eikelboom paper from 2011, the

15   Wechsler paper from 2015, the Reilly paper from 2014.            We

16   identified that there were changes that became known after

17   the date of approval.

18         And significantly, Your Honor -- and I have to admit I

19   don't know whether Dr. Ashhab testified to this.            I just

20   don't have a specific memory of it.         But in his report he

21   specifically stated, "Boehringer Ingelheim --" "had

22   Boehringer Ingelheim instructed Ms. Knight's physicians to

23   measure dabigatran levels and provide guidance on how to

24   measure and interpret her dabigatran plasma concentration,

25   it is more likely than not that they would have found hers
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 43 of 145 PageID #: 10092
                                                                                 999

1    to be elevated and they would have either reduced her dose

2    of Pradaxa further or switched her to another readily

3    available anticoagulant to prevent such a deadly

4    complication."

5                MR. LEWIS:    I've got to -- I mean, I was objected

6    to during my argument.       He did not testify to that.       And

7    I'll pull the transcript if I have to because that --

8                THE COURT:    Well, I think counsel just

9    acknowledged he wasn't sure what --

10               MR. LEWIS:    He's arguing the evidence.

11               MR. MOSKOW:    But my point, Your Honor, is that

12   the, the citation for that comment was the Reilly Lehr

13   paper.    The 2014 re-analysis that the Court has heard

14   testimony went through many iterations that removed from it

15   a clear indication of a therapeutic range, removed from it

16   the idea that patients' outcomes could be improved by

17   testing to see if they were at excessive risk of exposure.

18         But let's go to the next one.

19               THE COURT:    Well, before you do that, so it would

20   be your view that the things you just listed would fall

21   within the area where Boehringer could have used the CBE

22   process and modified its labels to include those specific

23   warnings.

24               MR. MOSKOW:    That's correct.

25               THE COURT:    And as a result, those aren't
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 44 of 145 PageID #: 10093
                                                                             1000

1    pre-empted.

2                MR. MOSKOW:    That's correct.

3                THE COURT:    Where would you -- how would you apply

4    that same test to these and which are things that are in or

5    not in the label issue?

6                MR. MOSKOW:    So, Your Honor, every one of these

7    items is in the label, is in the physician's label.            The,

8    the lack of it being in the consumer label, the Medication

9    Guide is evidence that the defendants never properly warned

10   the Knight family of known risks and hazards of the drug

11   that went directly to their ability to make an informed

12   decision about the risks and benefits.

13         It's not, it's not de facto.       It's not because it's not

14   there, we win.     It's evidence that the jury can consider in

15   combination with the fact that, as Dr. Plunkett testified,

16   there was no "dear healthcare professional" letter.            There

17   were no, no direct-to-consumer advertising that indicated

18   these changes.

19         And, you know, what's particularly significant, Your

20   Honor, is that items one, two, three, four were not in the

21   launch label.     Those were all added afterwards.

22         But our point is that because they were added

23   afterwards, there was a potential that they could have been

24   added to the Medication Guide.        But it's irrelevant to our

25   claim.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 45 of 145 PageID #: 10094
                                                                             1001

1          Our claim is the fact that they weren't means that

2    there's no evidence that the Knight family ever received

3    warnings that were germane to their consideration.           And the

4    inclusion in the label, the inclusion of these things in the

5    label, particularly after the launch, is evidence that the

6    company identified these as important risks that needed to

7    be taken into account for purposes of a risk-benefit

8    analysis, yet failed to actually communicate them to the

9    people under West Virginia law who were required to get

10   them.

11               THE COURT:    All right.

12               MR. MOSKOW:    I believe -- Your Honor, unless you

13   have more questions, I could probably go on talking for a

14   while, but I think you know the issues and you --

15         Mr. Childers wanted me to remind the Court and myself,

16   apparently, that our claim starts in November of 2011; that

17   had this information been communicated to Mrs. Knight at

18   that point in time, her family would not have made the

19   decision to put her on the drug.        The three of them would

20   not have gone on the drug.

21         So the fact that there were subsequent failures to warn

22   is significant and we think it shows a reckless disregard

23   for patient safety that would lead a reasonable jury to

24   conclude that punitive damages are warranted.

25         But the gravamen of the claim is that as of the time
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 46 of 145 PageID #: 10095
                                                                             1002

1    she went on the drug, the defendants knew or should have

2    known each one of theses things and they didn't communicate

3    them to Betty Knight or her family.

4                THE COURT:    All right.    Thank you.

5          All right, Mr. Lewis, I'll give you a few minutes of

6    rebuttal.

7                MR. LEWIS:    Thank you, Your Honor.      Just a few

8    things, Your Honor, in response.

9          We cited the regulation -- we cited the regulation in

10   our papers, but I did want to indicate to the Court that the

11   C.F.R. section that we're relying on is 21 C.F.R. 314.70.

12   And the Medication Guide is called out in there.

13         And, and the argument that was just made was exactly

14   the argument that we think makes the claim pre-empted.            We

15   can't change that label.       Remember, we get back to conflict

16   pre-emption.

17         The question is, are they trying to make us do

18   something under West Virginia tort law that we can't do

19   under federal law.      And the answer is "yes."      The argument

20   is you should have put all of these things in the physician

21   label in that Medication Guide or otherwise communicated

22   those to the plaintiff directly.        And that's the kind of

23   claim that's pre-empted.

24         Now, I want to address the argument that we should have

25   asked because that's, that's dealt with directly in the
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 47 of 145 PageID #: 10096
                                                                             1003

1    Mensing Supreme Court decision.        And that argument was made;

2    you should have asked.

3          And here's what the Supreme Court says.         "The Court

4    rejects the argument that their pre-emption defense fails

5    because they failed to ask the FDA to change the label."

6                THE COURT:    But wasn't it in the context where the

7    generic manufacturer was sued and the claim was the generic

8    manufacturer should have asked the FDA or asked the brand

9    name manufacturer to change it?

10               MR. LEWIS:    Yes.   That was the case.      But it's

11   exactly the situation that we have here.          Here's why.

12         The Medication Guide is akin to a black box warning or

13   a generic label in the same sense that you can't change it

14   without FDA approval.

15         There's this other path where you can voluntarily

16   change some things.      That's the CBE.     But the Medication

17   Guide is just like a generic label.         You can't change it

18   unless you first get FDA approval.

19         And so what they argued in the generic case is just

20   what the plaintiffs are arguing here.         You should have

21   asked.    And because you didn't ask the FDA, the claim isn't

22   pre-empted.

23         And the Supreme Court rejected that argument right

24   here.    It said that's -- you're not -- the pre-emption

25   defense is still good even if you could have asked and you
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 48 of 145 PageID #: 10097
                                                                             1004

1    didn't ask.    The reason why is you're engaging in all kinds

2    of speculation.     And this is what the Court says.

3          It would render the pre-emption defense, conflict

4    pre-emption all but meaningless.        It's enough to hold that

5    when a party -- and this isn't limited to generics here.

6    This is a statement by the U.S. Supreme Court.

7          When a party cannot satisfy its state duties without

8    the federal government's special permission and assistance,

9    which is dependent on the exercise of judgment by that

10   federal agency, that party cannot independently satisfy

11   those state duties.

12         So this isn't limited to generics.        It's any time that

13   you need the FDA approval and the other side is trying to

14   say you should do something else that you don't have FDA

15   approval to do, the claim is pre-empted and you don't have

16   to ask.    That's what, that's what the law of the Supreme

17   Court says right there.

18         And that's why the Medication Guide argument and all of

19   the arguments surrounding the Medication Guide, it should

20   have been in there, we should have said this, we should have

21   said that --

22               THE COURT:    Even if I agree with you, why

23   shouldn't the relief be restricted to instructing the jury

24   clearly that plaintiff is not claiming that the Medication

25   Guide is defective or fails to warn because the Medication
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 49 of 145 PageID #: 10098
                                                                             1005

1    Guide can't be changed without FDA approval?

2                MR. LEWIS:    I would be -- I think that is an

3    appropriate relief here.       I really do.    I think that this

4    jury is going to be extremely confused if the Court doesn't

5    give that instruction.      I mean, at a minimum the Court has

6    to instruct the jury that in my view.

7           The directed verdict should be granted on that --

8    however the Court wanted to frame that piece, that has to be

9    the instruction because they're going to be way too confused

10   if we don't instruct them of that.

11               THE COURT:    All right.    I know you folks had some

12   discussions about instructions.        And yesterday you indicated

13   you've got some more coming.       Do you all have an instruction

14   that addresses that?

15               MR. LEWIS:    We'll work on one because I wasn't

16   sure how this was going to play out.         But I also want to

17   point out a couple of things about the label challenges if I

18   may.

19          So part of this may be a dispute about what the

20   relevant label time period is.        And the Court may just have

21   to decide that as a matter of law what the relevant --

22   because it's not really a jury issue.         It's, it's --

23               THE COURT:    Why isn't it a jury issue to determine

24   at what point the company should have warned her, or

25   whatever it is the jury ultimately concludes, was the
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 50 of 145 PageID #: 10099
                                                                             1006

1    failure to warn?

2                MR. LEWIS:    Because the, the operative

3    prescription and ingestion of medication that is at issue in

4    this case took place in 2013.

5          So there was ingestion of medication that allegedly led

6    to an injury that took place in 2013.         And, so, the Court

7    for purposes of assessing the pre-emption defense should

8    look at the label as it existed at the time that that

9    allegedly offending prescription and ingestion was made.

10         In all of the, all of the things that were complained

11   about, including the P-gp inhibitor, the Coreg, Pradaxa, the

12   no reversal agent, those were all from the January, 2012,

13   label.    They were, they were already in the label to

14   physicians by the time the allegedly offending prescription

15   and ingestion of medication was made.

16         I think just a straight up issue that the Court can

17   find for purposes of pre-emption; that that's, that's the

18   label we have to address is that one because we have

19   completely different physicians involved at that time.

20         I mean, if there was testimony in the case from a

21   doctor that had prescribed the medication for two years and

22   testified that never got a new label, never saw a new label

23   and just kept renewing the -- but that's not the facts here.

24         The facts are that we have a brand new physician,

25   Stephanie Graham, in 2013 who in the first instance
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 51 of 145 PageID #: 10100
                                                                             1007

1    prescribes Pradaxa that's the allegedly offending

2    prescription and ingestion.       And the label that existed at

3    that time was the one that has all of the information.

4                THE COURT:    But under West Virginia law applicable

5    to this case, the duty is on the manufacturer to warn the

6    patient.

7                MR. LEWIS:    And that's where we get into the

8    Medication Guide again because the company doesn't have --

9    the company has one avenue to communicate with the patient.

10   That's the Medication Guide.       And to suggest that any other

11   communication should have taken place would offend federal

12   law.

13          That's why the only way to pursue the case for the

14   plaintiffs is to somehow use the physician label to argue

15   that it would have changed plaintiff behavior, patient

16   behavior.    That's the only way they can pursue this claim

17   just based on the way the federal regulations are written

18   for this particular case.

19          I want to just point out one other thing.         And this

20   just must have been a mistake.        But the launch label --

21          Can we get Exhibit 5881, Section 10?        I believe that

22   has -- yeah.

23          There's no antidote to dabigatran.       There was language

24   in the label that there was no reversal agent, no antidote

25   in the launch, and then it got moved to another section in
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 52 of 145 PageID #: 10101
                                                                             1008

1    the later label.     I just wanted to clarify that.        That's

2    just -- it must have just been an oversight.

3          In any event, I think that's all I have, Your Honor.

4    But we definitely will craft an instruction on the

5    Medication Guide for the Court's consideration.

6                THE COURT:    All right.    I'll just comment.      The

7    defendant -- or the plaintiff only made passing reference to

8    the timing of this.      Why didn't you file this motion with

9    dispositive motions?

10         I'm going to tell you for me the biggest problem is

11   that suddenly, less than 24 hours ago, you present me with a

12   pretty nuanced and complicated pre-emption argument.            And I

13   went back and looked at the summary judgment motion you

14   filed and there was a three- or four-sentence reference

15   there to pre-emption.      But it was in the context of a

16   warning that has never really been at issue and certainly

17   hasn't been presented here.        So --

18               MR. LEWIS:    Right.   Well, I have two responses to

19   that, Your Honor.

20         The first response is there's no waiver of a defense.

21   The thing that's going to go up on appeal is whatever the

22   trial record is.

23         And even in the Dolin case you see that what happened

24   was there was a verdict against the defendant.           And during

25   the trial, the defendant put in pre-emption evidence that
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 53 of 145 PageID #: 10102
                                                                             1009

1    was eventually relied upon by the Court of Appeals and

2    that's why the reversal took place based on those facts.

3    But they, they only looked at the trial facts.

4          And, so, as we got into this case and saw what the

5    plaintiff presented, in our view it led to a very strong

6    pre-emption defense that maybe we weren't exactly sure how

7    the plaintiffs were going to present their case on summary

8    judgment.

9          Now, the other thing is there are a lot of cases out

10   there.    Now the Eliquis case, the Utts case from the

11   Southern District of New York is a motion to dismiss, but

12   there are a lot of other cases where courts are finding

13   factual issues in the context of pre-emption.          And we wanted

14   to wait to get all the facts in before we made our defense

15   in this case to be honest.

16         And I apologize to the Court that we, you know, made a

17   complicated defense during trial, but we're permitted to do

18   that.    We don't waive anything by not filing a summary

19   judgment motion or a motion to dismiss on these issues.            So

20   I guess that's, that's my point.

21         The other real point, though, is we've been trying to

22   figure out what their theory is here all along.           And I'm not

23   criticizing the plaintiffs, but they've bounced around quite

24   a bit throughout this case.

25         We didn't hear -- if you watched the depositions of the
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 54 of 145 PageID #: 10103
                                                                             1010

1    physicians, you don't see a lot of testimony about the

2    Medication Guide and what was in it.

3           Then all of a sudden we get to trial and we see a

4    frontal attack on the Medication Guide, I think perhaps

5    because the law of West Virginia that applies in this case

6    is a little bit different than what we're typically used to

7    as pharma lawyers on both sides with learned intermediary.

8    Perhaps the cases change a little bit.

9           So I would, I would also suggest that, you know, both

10   sides have made some modifications to the way they present

11   this case given that it's a different dosage than we're used

12   to in some of these cases and also a little bit different

13   law.

14          But there's no waiver issue because we didn't have to

15   raise it at summary judgment.        We can, we can base it on the

16   trial evidence.

17          Thank you, Your Honor.

18               THE COURT:    All right.    Thank you.

19          All right.   Do you want to sur-reply briefly?

20               MR. MOSKOW:    Very briefly, Your Honor.       Literally

21   it fit on three post-its.

22               THE COURT:    Go ahead.

23               MR. MOSKOW:    There's a huge difference, as

24   Dr. Plunkett testified to, between warnings and other

25   information in the label.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 55 of 145 PageID #: 10104
                                                                             1011

1          The inclusion of no reversal agent in the overdose

2    section in the launch label, but then the prominent

3    placement in the risk of bleeding warning in subsequent

4    labels is an incredibly significant change, one that was

5    never communicated by "dear healthcare professional" letter,

6    was never communicated to patients or specifically here

7    Betty Knight and her family.

8          And I want to make clear, Your Honor, far from only

9    having one avenue to communicate with patients, the

10   defendants in this case -- the defendant in this case has

11   availed itself of at least two other methods,

12   direct-to-consumer advertising on TV and direct-to-consumer

13   advertising in print.

14         If they wanted to communicate these risks, they had the

15   ability to do so.      There is no evidence that that was

16   communicated to Mrs. Knight or her family.

17         Secondly, Your Honor, you've already ruled on which

18   labels are at issue for the jury as part of the summary

19   judgment and motion in limine practice that happened in a

20   timely manner in this court.

21         And as the -- as Mr. Childers reminded me and I said to

22   the Court, the plaintiffs' claim is that Mrs. Knight would

23   not have ever started on this drug had she been adequately

24   warned.    So the label in effect at the time she first

25   started is significant.       The label at each time she refilled
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 56 of 145 PageID #: 10105
                                                                             1012

1    her, her prescription was also relevant.

2          The one thing there's no evidence in this case, though,

3    is this physician who -- I don't even know her name, the

4    physician who put her on it in April of 2013 because that

5    has not come before this jury.        That's not an issue for

6    purposes of directed verdict.

7          What is an issue under Ilosky vs. Michelin is that it's

8    black letter law in West Virginia that the adequacy of a

9    label is a jury question.       It's not a question of law.

10         And then, finally, Your Honor, the -- the Johnson case

11   which is cited in our papers is a direct-to-consumer, not a

12   learned intermediary case.       So I wanted to just highlight

13   that for the record.

14         The final thing I was going to say, Your Honor, by way

15   of sur-reply is that, as the Court pointed out, Mensing --

16   and, and to the extent that the defense relies on Pliva were

17   totally different situations.

18         In those situations under both law and regulation the

19   defendants, who are generic drug manufacturers, had no

20   ability to change their label absent a change in label of

21   the name brand.

22         That's not the situation we have here.         This is the

23   name brand manufacturer.       They actually did change their

24   label.    And pre-emption is not a valid defense.

25         Thank you, Your Honor.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 57 of 145 PageID #: 10106
                                                                             1013

1                THE COURT:    All right.    Thank you.

2          Okay.   Let's go to motion number two.

3                MR. HAILEY:    Good afternoon, Your Honor.

4          I want to focus my argument on two issues; first,

5    proximate cause, otherwise known as warnings causation, and

6    then I want to focus on our punitive damages argument.

7          On warnings causation there are, there are three key

8    arguments I just want to flag for the Court.          We briefed

9    these issues.     I just want to flag what we think are the

10   most important.

11         The first is that there has been no evidence in this

12   case that Mrs. Knight ever actually read the Medication

13   Guide at issue here.

14         I just heard Mr. Moskow say that plaintiffs' claim in

15   this case is that Mrs. Knight would never have started this

16   medicine if she'd been properly warned.         And I think that

17   that's the, that's the case that they've put on.

18   Notwithstanding what we've heard today about physician

19   labels, the case has focused on the warnings that were

20   communicated to, to Mrs. Knight.

21         But there's, there's been no showing of proof by the

22   plaintiffs that Mrs. Knight ever actually read the

23   Medication Guide.

24               THE COURT:    Have you gone back and looked at the

25   opinion I did on summary judgment?         I haven't, to be candid
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 58 of 145 PageID #: 10107
                                                                             1014

1    with you, since this came up yesterday.

2          But I think I addressed this and I think I made

3    findings based upon argument as to what that evidence might

4    be.

5          Can you point to evidence that I cited as a reason for

6    denying summary judgment on this issue that evaporated at

7    the trial in plaintiffs' case?

8                MR. HAILEY:    Well, sure, Your Honor.       I think on,

9    on summary judgment the evidence in the record was the

10   deposition testimony and the briefing.         But we just had Mr.

11   Knight and Ms. Stevens testify in court yesterday.           And I

12   think that's, that's the evidence that plaintiffs have put

13   forth in this case and that's what we should be focusing on.

14               THE COURT:    Well, I agree.     But my point is I

15   think I laid out what I understood the evidence to be and

16   why it was sufficient.      Now they've put on their evidence.

17         What about what they argued have they failed to produce

18   here?   That's what I'm really getting at.         How has it

19   changed?    What's changed from the record I had before me at

20   summary judgment to the actual evidence at trial that makes

21   this now deficient?

22               MR. HAILEY:    Well, let me, let me first state what

23   we didn't hear yesterday when Mr. Knight and Ms. Stevens

24   testified.

25         They, they never testified that their mother actually
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 59 of 145 PageID #: 10108
                                                                             1015

1    read the Medication Guide.       They were never asked, "Did your

2    mother read the Med Guide?       Did your mother receive the Med

3    Guide at the pharmacy?      Did you ever see a copy of the Med

4    Guide in your mother's possession?"         They were never asked

5    any of those questions.       They could have been asked those

6    questions to answer this issue.

7          Going back to summary judgment, the only evidence --

8    and this was -- we heard a little bit of this yesterday.

9    The, the only evidence that the plaintiffs can point to on

10   whether or not Mrs. Knight actually read a Medication Guide

11   is the testimony from Ms. Stevens.

12         And first Ms. Stevens testified that Mrs. Knight,

13   quote, kept papers, end quote, from the pharmacy in a drawer

14   in her house.     She also said that -- Ms. Stevens when she

15   was shown the Pradaxa Medication Guide on the screen

16   yesterday, she said that that was the kind of paper that her

17   mother would keep in a drawer.

18         But she never said that that, that she saw the Pradaxa

19   Medication Guide specifically, that she -- she could never

20   give anymore unequivocal testimony that --

21               THE COURT:    Why doesn't that just go to the weight

22   of the evidence and let the jury decide?          She testified that

23   it was her practice for her mother to keep the papers she

24   got from the pharmacy.      I don't think there's any question

25   in the evidence that would include a label and a Medication
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 60 of 145 PageID #: 10109
                                                                             1016

1    Guide.    And I think the -- maybe one of the other doctors or

2    other experts testified that's what goes with a

3    prescription.

4          So what they got was evidence that it was her practice

5    to keep that type of paperwork.        One could infer -- and I

6    think there was at least in Rick Stevens's testimony that

7    he -- or Knight's testimony he knew that she actually read

8    the information about warfarin because she brought up the

9    fact that the, she had a problem with it or an allergic --

10   something -- there was something like that.          I'm going to

11   get this confused.

12         But, in any event, there was evidence from them that --

13   from which a jury could infer that she may have read the

14   label and/or the Medication Guide.

15               MR. HAILEY:    So a couple of responses.

16               THE COURT:    Go ahead.

17               MR. HAILEY:    I think from the evidence that's come

18   in the case we, we know that Mrs. Knight was on a whole host

19   of medications.     I don't think there's testimony that she

20   kept every paper that she received in connection with her

21   medications; that she kept, may have kept some papers from

22   the pharmacy.

23         And also the fact that she received papers from the

24   pharmacy and put them a drawer, there's been no evidence, no

25   proof that she ever actually read any of those warnings.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 61 of 145 PageID #: 10110
                                                                             1017

1    And that's what, that's what is important in this case is

2    whether she read and understood and the warnings were

3    actually communicated to her by reading the Medication

4    Guide.    And there's been absolutely no proof on that point.

5          And plaintiffs could have offered that proof.          Mr.

6    Knight and Ms. Stevens were in this courtroom yesterday and

7    they, they --

8                THE COURT:    Well, I agree it's pretty thin and

9    I've been concerned about that from the beginning.           What I

10   plan to do is go back and first review the summary judgment

11   discussion of this and then compare that with what I

12   understand the evidence to be.

13         I know you cite a couple of cases.        But in the cases

14   where I've seen where the judge has taken this issue from

15   the jury and decided it as a matter of law were cases where

16   people testified they did not read the papers that came with

17   the prescription.

18         And we certainly don't -- that's on the other end of

19   the continuum and we certainly don't have evidence like that

20   here.    So we're somewhere in between.

21               MR. HAILEY:    Well, unfortunately we don't have

22   testimony from Mrs. Knight in this case.          And I, I think the

23   best testimony there is from Mr. Knight and Ms. Stevens is

24   that they don't know.      And I think that's, that's a failure

25   of proof on plaintiffs' part because --
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 62 of 145 PageID #: 10111
                                                                             1018

1                THE COURT:    Okay.

2                MR. HAILEY:    -- that's one of the elements of

3    their claim is they have to show proximate cause.

4                THE COURT:    All right.

5                MR. HAILEY:    The, the second warnings causation

6    argument that I just want to flag is there also has been no

7    showing that a different warning in this case would have

8    made a difference.

9          The standard -- this is under Meade vs. Parsley.           The

10   standard is that the plaintiffs must establish that the

11   warnings suggested by the plaintiffs would have caused the

12   patient, Mrs. Knight, to act differently or otherwise change

13   her behavior in a manner which would have avoided her

14   injury.

15         And, again, I think, I think it will help just to go

16   through the testimony on this point because the plaintiffs

17   submitted a long brief with a long chart sort of summarizing

18   their view of what the, the evidence has been in this case.

19         But comparing what plaintiffs say in their brief to

20   what is actually in the transcripts and the testimony that's

21   actually come in in this courtroom, it's, it's -- what

22   plaintiffs say is inconsistent with what the jury has heard.

23         Mr. Knight was asked about the October 17th, 2011,

24   office visit with -- at Dr. MacFarland's office where

25   Pradaxa was first prescribed.        He said that he didn't
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 63 of 145 PageID #: 10112
                                                                             1019

1    remember the details of that meeting.

2          This is in -- and, and we submitted a copy of the,

3    yesterday's transcript this morning and flagged some

4    testimony for the Court.

5          I think the most important testimony there is Rick

6    saying, "I don't remember the meeting at all."           That's at

7    Page 917, lines 7 to 14.

8                THE COURT:    But then didn't he also say that there

9    was -- upon asked specific elements of the warning

10   plaintiffs have advocated that he wasn't told those things?

11               MR. HAILEY:    Well, that's where I wanted to go

12   next.

13               THE COURT:    Okay.

14               MR. HAILEY:    So on that question he was first

15   asked, "If you had known any of these things, would you have

16   requested that your mom be switched from warfarin to

17   Pradaxa?"

18         And any of those things was focused on those, those

19   five criticisms plaintiffs have made of the Med Guide.

20         Rick's answer was, "Would I have -- if I had known

21   this?   I think it would have been -- it would have played

22   into the decision.      I can't say 'yes' or 'no' because I

23   didn't, you know, we didn't have to make that decision."

24         "I can't say 'yes' or 'no.'"       That's definitionally a

25   failure of proof if he can't say "yes" or "no."
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 64 of 145 PageID #: 10113
                                                                             1020

1          Now, plaintiffs' counsel came back and followed up and

2    pressed him about that answer.        And ultimately he -- Mr.

3    Knight testified if he had had that information today, it

4    might have changed his decision.

5          But that's not the issue before the jury.          That has

6    nothing to do with the issue here.         The question is would

7    that decision have been made in October, 2011, when the

8    prescription was made.

9                THE COURT:    Well, I mean, I don't know that I read

10   quite that much into his statement or answer to if he knew

11   this today.    I think a reasonable person when asked this

12   question, he's thinking in terms of, "If you tell me today

13   about this stuff, yes, it would have affected what I would

14   have done before."

15         I mean, it's -- to me, that really is up to the jury.

16   I tried to listen pretty carefully to his testimony.            I

17   certainly agree it wasn't very strong.         But he did testify

18   specifically that these were things he didn't know about,

19   and if he had known about them, I think a jury could find

20   that his answer was, yeah, he would have spoken up.

21         It is pretty clear from the evidence from he and his

22   sister that they were the ones who initiated this whole plan

23   to change to Pradaxa.      And I think they each testified that

24   they were pretty involved, especially Rick, with her

25   medications.     He's the one who put her pills together for
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 65 of 145 PageID #: 10114
                                                                             1021

1    her, things like that.

2          So it does seem very reasonable for a jury to conclude

3    that the children played a substantial role, characterize it

4    as significant, substantial, however you want to, but a real

5    role in helping their mother decide what to do.

6          And in this particular instance, they were the ones who

7    suggested to her and made the arrangements to talk to the

8    doctor about changing to Pradaxa.        And they said if they had

9    known these things, they wouldn't have made that suggestion.

10               MR. HAILEY:    Well, I think that, that goes --

11   that's a good segue to the third point that I wanted to make

12   on warnings causation.

13               THE COURT:    Okay.

14               MR. HAILEY:    And that's what we see as a real gap

15   in the proof the plaintiffs have put on.          That's -- there's

16   no, there's no nexus between the warnings criticisms that

17   the plaintiffs are making on the one hand and the actual

18   facts that we heard yesterday of the communications and the

19   information that was communicated in this case.           And let me,

20   let me explain what I, what I mean.

21         Plaintiffs' labeling expert, Dr. Plunkett, when she

22   took the stand she, she criticized the Medication Guide.

23   Plaintiffs' counsel now, you know, say that she was

24   criticizing the Medication Guide and the labeling more

25   broadly.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 66 of 145 PageID #: 10115
                                                                             1022

1          What we didn't hear from Dr. Plunkett and what we

2    haven't heard until today is any criticisms of TV

3    advertisements or direct-to-consumer advertising regarding

4    Pradaxa.

5          The, the plaintiffs' case has, has focused on

6    criticisms of the Medication Guide and maybe to some extent

7    the doctor label.      But --

8                THE COURT:    I thought Rick testified in particular

9    that he remembered the ad, and maybe it was his sister

10   instead.    Somebody testified they remembered the ad.          They

11   remembered particularly that it said you don't have to be

12   monitoring this, you can eat all the greens you want, words

13   to that effect, and nothing else about any other aspects of

14   significance in changing to Pradaxa.

15               MR. HAILEY:    Well, that's, that's what I'm sort of

16   getting to.    The, the, the expert case that they've put on

17   has been a criticism of the Med Guide and, and possibly the

18   doctor warnings.

19         Dr. Plunkett didn't, didn't get up and offer any

20   criticisms.    She, she could have.      She, she purports to have

21   expertise on those areas.       She could have offered criticisms

22   about the DTC or the other promotional materials.           She

23   didn't.

24         The first we heard about those TV ads was yesterday.

25   And the reason is because there's no dispute that, that Mr.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 67 of 145 PageID #: 10116
                                                                             1023

1    Knight and Ms. Stevens, they never saw the Medication Guide.

2    So that's, I think, where the disconnect is, that the

3    warnings that the jury is hearing about, those are in the

4    Medication Guide and the doctor label.

5           Then we have the testimony about the TV ad.         There's

6    no, there's no link there between these warning criticisms

7    that plaintiffs have been making and then the actual

8    communication, the information that came through the TV ad.

9           We haven't even seen -- other than, other than the very

10   brief testimony about -- I believe it was Ms. Stevens who

11   recalled that the ad she thought said no monitoring and you

12   can have leafy greens.      That's all that we've heard.

13          Plaintiffs have not tried to play the advertisement.

14   They haven't shown any, you know, a script of the

15   advertisement.     That information is in the, is in the

16   material that has been produced as part of this litigation.

17   They could have put on evidence of that and -- but they have

18   not.    And that's, that's an important gap here because

19   this -- what, what plaintiffs are arguing should have been

20   communicated is in, is in one bucket of information.            That's

21   in the Med Guide.      But --

22               THE COURT:    Or the label.     I mean, it's not

23   just --

24               MR. HAILEY:    Correct.

25               THE COURT:    All right.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 68 of 145 PageID #: 10117
                                                                             1024

1                MR. HAILEY:    But there's no dispute that Mr.

2    Knight and Ms. Stevens never saw the Med Guide, never saw

3    the label.    It's not an absence of proof.        There's no,

4    there's no question there that they, they didn't see those

5    materials.

6          All they saw was an advertisement that -- the first the

7    jury's heard about was yesterday and plaintiffs haven't

8    offered anymore information on what supposedly was in that

9    advertisement.

10               THE COURT:    I want to think about this because it

11   does seem -- sometimes I feel like we're chasing our tails

12   on some of these issues.

13         But plaintiffs have the burden of proof.         They have to

14   prove that the warnings were inadequate.          They've had one or

15   two people testify about seeing an ad, understanding from

16   that ad only that Pradaxa sounded like a really good choice

17   for their mother because you didn't have to have monitoring

18   and it would ease up her diet.

19         And then they testified that they met with the nurse

20   practitioner and the doctor and these specific things were

21   never brought to their attention.

22         So I'm just curious, why would a jury not be able to

23   infer -- you never produced any TV ad where you said, well,

24   yeah, we say all this stuff in the TV ad.          So they've said

25   they never got the warning and it's deficient because it
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 69 of 145 PageID #: 10118
                                                                             1025

1    didn't address these things.       And they say the source of

2    information is the TV ad.       Then why couldn't the jury infer

3    that the TV ad was insufficient to convey these warnings?

4                MR. HAILEY:    Mr. Moskow talked about how the TV

5    ads are subject to a, a regulatory approval scheme just like

6    labeling and the Med Guide.       We've all seen the TV ads with

7    all the fair balance, all the --

8                THE COURT:    I'm sure you have.

9                MR. HAILEY:    -- narration.     I mean, just of, of

10   pharmaceutical drugs in general, the DTC ads.          They, they

11   walk through all the warnings, all the fair balance.            We, we

12   haven't heard that.

13         The evidence that's been put on has been misleading to

14   the jury on -- it's, it's just --

15               THE COURT:    Well, we're probably chasing a loose

16   end we don't need to because I don't understand them to

17   argue that there was a deficiency in the TV ad itself or the

18   TV ad somehow violated some requirement.

19               MR. HAILEY:    Well, if Your Honor doesn't

20   understand there to be a deficiency in the TV ad and that's

21   the one communication, that's the only nexus between the

22   company and Ms. Stevens, Mr. Knight, and Mrs. Knight, then

23   there couldn't be a breach of any duty to warn.

24               THE COURT:    What about when they sit down with the

25   nurse practitioner and discuss the medicine?
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 70 of 145 PageID #: 10119
                                                                             1026

1                MR. HAILEY:    Well, that's -- I think then we're

2    getting into the situation of talking about the, the

3    physician warnings that the company provides as part of the

4    doctor label.     And that -- again, the case that we've heard

5    over the last week and a half has been about the warnings to

6    the patient.     That's, that's the standard that -- that's the

7    standard under West Virginia.

8          You know, we also, of course, communicate a lot of the

9    important safety and efficacy information to doctors.            But

10   that's not what plaintiffs have been arguing and that's -- I

11   don't think we heard anything yesterday from Mr. Knight or

12   Ms. Stevens about information that, you know -- I think the

13   testimony from Mr. Knight was he doesn't even really

14   remember that meeting.

15               THE COURT:    Okay.

16               MR. HAILEY:    I think I can, I can just jump now to

17   punitive damages.      I think plaintiffs', plaintiffs' brief

18   that they filed with the chart makes, makes pretty clear

19   that their warranty claims are co-extensive with their

20   failure to warn claims.

21         They rely -- if you look at the chart, they rely on the

22   same causation element for their warranty claims as they do

23   for their failure to warn.        They -- it's either talking

24   about the label or TV ads.        Those are the, those are the two

25   communications that -- excuse me -- the Med Guide and the TV
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 71 of 145 PageID #: 10120
                                                                             1027

1    ad.    Those are the communications that they're pointing to.

2    So I think we've already covered those in argument.

3           And just, just very briefly on the punitive damages.

4    When, when Mr. Moskow was, was arguing the pre-emption

5    motion, he walked through a number of areas of, of warnings

6    that were included in the doctor label but not included in

7    the Med Guide.

8           And, in my view, that sort of encapsulates why this is

9    not a case where a punitive damages claim is appropriate

10   because how can you say that the company is exhibiting

11   reckless indifference or, or malice to patients when we are

12   warning doctors -- we are putting warnings out about this

13   information that plaintiffs are saying that we have not been

14   warning about, and it's just a matter of, well, we're

15   warning the physicians and we're not providing quite enough

16   information directly to the patients?

17          That to me -- that, that fact that -- we are, we are

18   warning of this information.       It's just plaintiffs are

19   arguing about the adequacy of the warning.          That should, I

20   think, defeat the punitive damages claim.

21          And I just want to direct the Court's attention to a

22   case which I believe plaintiffs' counsel mentioned in their

23   pre-emption argument.      And that's Ilosky vs. Michelin Tire

24   Corp.   That's a West Virginia Supreme Court case, 307 S.E.2d

25   603.    And I think -- I just wanted to flag very quickly the
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 72 of 145 PageID #: 10121
                                                                             1028

1    language from that case.

2          "The evidence showed that Michelin had taken steps to

3    warn the public about mixing radial and conventional tires.

4    These efforts included placing warnings and recommendations

5    against such action in literature distributed to consumers

6    and to individual dealers who carried Michelin brand tires.

7    The fact that these warnings may have been inadequate to

8    fully warn of the hazards of such use does not obviate the

9    fact that Michelin made some effort.         This case does not

10   involve a situation where the manufacturer or distributor

11   made no effort to warn about the use of the product.

12   Therefore, the facts do not meet the willfulness,

13   wantonness, or malice standard."

14         And that, I would submit, is this case as well and

15   that's why punitive damages should --

16               THE COURT:    What about the evidence that the

17   plaintiff has put on through these email exchanges and other

18   communications where there's a fairly explicit discussion

19   about the reluctance of the company to increase these

20   warnings to address some of these medical issues because

21   they were afraid that it was going to hurt the marketing of

22   this product as compared to your competitors?

23               MR. HAILEY:    Well, I think we would obviously

24   dispute plaintiffs' characterization of those emails.

25               THE COURT:    Understandably.     But if the jury looks
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 73 of 145 PageID #: 10122
                                                                             1029

1    at those and thinks plaintiffs got the right

2    characterization, wouldn't that support punitive damages?

3                MR. HAILEY:    Well, I think -- I mean, most of

4    those emails were relating to a paper, the Reilly paper, the

5    2014 Reilly paper that was ultimately published.           Those

6    emails discuss this question of whether monitoring is

7    appropriate.

8          That's a, that's a question that has been explored

9    extensively, publicly among regulators, among the scientific

10   community.    And that's -- the consensus now is the data does

11   not support monitoring.

12         So that would be, that would be our response.          I think

13   we've already brought that, that evidence in during

14   plaintiffs' case.      We are going to continue to develop that

15   record.

16         But I don't think that -- I don't think the evidence

17   currently supports -- given the warnings, given the fact

18   that even on those monitoring issues there are warnings

19   relative to monitoring relative to the 10th to 90th

20   percentile of plasma concentrations.         Those are included in

21   our label.

22         We proposed the warning to the FDA about an 82nd

23   threshold for the aPTT that would be essentially a

24   monitoring warning.      That was rejected by the FDA.       I think

25   there's evidence that we have proposed these warnings.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 74 of 145 PageID #: 10123
                                                                             1030

1          We're, we're now in the world where we're talking about

2    the adequacy of the warnings, not whether we warned at all.

3    And that's the Ilosky case and that's --

4                THE COURT:    Well, adequacy in the timing.

5                MR. HAILEY:    Well, we proposed -- prior, prior to

6    approval we proposed a warning about the aPTT test.

7                THE COURT:    Right.

8                MR. HAILEY:    That was, that was before Pradaxa was

9    ever prescribed to a single patient in the U.S.           And that

10   was proposed.     That was rejected by the FDA.

11         And even after, even after -- our approval label still

12   included data about plasma concentrations from the RE-LY

13   trial so that physicians could take that information.            They

14   could see using those aPTT numbers who's in the top

15   10 percentile, who's in the bottom 10 percentile.

16               THE COURT:    Well, you know, I do think that if it

17   gets to the jury, it's going to have to be focused and

18   limited and would only be with regard to whether the jury

19   would find that BI used its marketing or financial interest

20   as -- protected its marketing and financial interest at the

21   expense of the adequacy of its warnings.

22         I think you even had a couple of your people who said

23   the efficacy and safety of the product is the number one

24   consideration.     So if there's evidence that decision-makers

25   in the company essentially failed to follow that direction
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 75 of 145 PageID #: 10124
                                                                             1031

1    and decided because of marketing concerns not to make, issue

2    warnings that were adequate for the safety and efficacy of

3    the medication, the jury could find that that's an

4    intentional act and award punitive damages based on that.

5          I don't see any other area, but I don't understand why

6    you don't think that's at least a jury question.

7                MR. HAILEY:    I mean, I think from the company

8    witnesses -- I think to a person the company witnesses have,

9    have ultimately testified in the deposition videos that

10   it's, it's medicine.      It's medical need.      It's science that

11   is driving decision-making at the company.          And it's, it's

12   not this other suggestion that we've heard.

13               THE COURT:    All right.    Thank you.

14         All right.    For the plaintiffs?

15               MR. CHILDERS:     Your Honor, I'm actually not going

16   to handle this.     I just wanted to introduce Emily Acosta

17   from my office.     She drafted the response, so we thought she

18   would be the best person to handle this.

19               THE COURT:    Straight to the source.

20               MR. CHILDERS:     She hasn't appeared before you

21   before so I wanted to introduce her.

22               THE COURT:    Welcome.

23               MS. ACOSTA:    Thank you.

24         So I guess as an initial matter I think it's probably

25   helpful to return to what the standard is for a directed
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 76 of 145 PageID #: 10125
                                                                             1032

1    verdict.

2          Essentially, the plaintiff needs to offer a prima facie

3    case as to each and every element.         I think the intention

4    behind doing our response the way we did is that we wanted

5    to provide the Court with a list that is long but not

6    comprehensive of all of the evidence that we think is

7    relevant to establish a prima facie case which, of course,

8    is a relatively low standard.        It's not the standard we

9    would have to meet at summary judgment.         And it's also not

10   the standard that the jury will be evaluating.           It's a

11   remarkably low standard in that regard.

12         Also, for purposes of granting a directed verdict, the

13   evidence has to point to a single conclusion.          I think

14   probably the conversations with Mr. Hailey indicate that

15   that's not possible here.       There is at least for every

16   scientific article he can show you, we can show you another

17   that was presented through Dr. Plunkett or some through

18   Dr. Ashhab.    I think that in and of itself indicates that a

19   directed verdict as to all of our claims is inappropriate.

20         I'm certainly happy to address Mr. Hailey's points, but

21   if the Court has any additional questions as to the other

22   ones he raised --

23               THE COURT:    Well, why don't you respond to his

24   arguments first.     And then I'd like to sort of quickly walk

25   through the evidence as well.        I appreciate the chart you've
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 77 of 145 PageID #: 10126
                                                                             1033

1    given me.    I want to make sure that I grasp it and that I

2    understand how it's responding to the defendant's original

3    motion.

4                MS. ACOSTA:    Sure, absolutely.

5          I think the, probably first way in which the response

6    is responsive is to show that there is at least a scintilla

7    of evidence, which is the standard, relative to each and

8    every claim.

9          The other thing that's probably important to mention

10   and that I think has been perhaps glossed over is that

11   plaintiffs can rely on direct or circumstantial evidence.

12   This is perhaps a good segue for Mr. Hailey's causation

13   argument.

14         It is certainly the case that plaintiff has presented

15   direct evidence of the kinds of warnings that were given to

16   Ms. Knight and her family and the kinds of information that

17   were not included in those warnings.

18         Again, I think it's important to understand the nature

19   of plaintiffs' claims.      Certainly we are not claiming that

20   BI made no warnings.      Indeed, we could not do that.

21         But Dr. Plunkett's criticism in sort of broad strokes

22   is that the warning is incomplete.         And, so, the information

23   that is not in the warning is remarkably relevant to the

24   kinds of information which is, you know, detailed on this

25   chart as well, but the kinds of information that the Knight
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 78 of 145 PageID #: 10127
                                                                             1034

1    family did not have that would have made a difference,

2    particularly with regard to this decision as to whether or

3    not this was an appropriate medication for Ms. Knight and

4    whether or not it was a medication that she could safely

5    take.

6          With respect to direct evidence as to causation, I

7    think we have the Medication Guide.         Claudia testified that

8    her mother kept Medication Guides.         Dr. Plunkett also

9    testified that pharmacies are required to give Medication

10   Guides to patients when they fill prescriptions.

11         The physician label which, again, is another way of

12   communicating vis-a-vis the doctor to patients, and BI has

13   clearly availed itself of that mechanism.          And those

14   warnings to physicians are relevant, particularly to the

15   extent that they do not adhere to these five criticisms as

16   well as many other criticisms that we do have of the label,

17   including the fact that the label doesn't really tell people

18   how to identify folks that are at a risk of being at an

19   excessive level of a dabigatran concentration.           And it

20   doesn't give them a mechanism by which to test that

21   reliably.

22         Dr. Plunkett speaks at length about the aPTT test.

23   And, indeed, that is reflected in several BI documents that

24   that test is sort of a proxy but not a way to really test.

25   And BI knows that there's a way to test using a test like
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 79 of 145 PageID #: 10128
                                                                             1035

1    hemoclot, for example, directly the thing that you're trying

2    to get at rather than indirectly.

3          So to the extent that information was known and not

4    communicated to the Knight family, that is relevant and

5    important and helps to satisfy our burden as to causation.

6          The third piece of direct evidence that I would mention

7    is the TV commercial.      You know, I, I was listening to

8    Mr. Hailey's argument about what the ad says and what it

9    didn't say.    And the truth of the matter is the ad has never

10   been shown.

11         So there's no evidence to contradict what it is that

12   Ms. Stevens saw out of the ad.        And if they wanted to elicit

13   that on cross, I think they could.         But now it's, it's sort

14   of too late, I think, to be able to put on that kind of

15   evidence through her as a way of proving the things she knew

16   and didn't know by virtue of seeing that ad.

17         With respect to circumstantial evidence, I, I think the

18   Court mentioned Ms. Stevens also testified about a time when

19   Ms. Knight, several years before she switched to Pradaxa,

20   had an adverse reaction to a drug.

21         In connection with having that adverse reaction, she

22   had mentioned to Claudia that she had taken statins.            They

23   caused her legs to hurt.       And she stopped taking them.       I

24   think that's persuasive circumstantial evidence that if Ms.

25   Knight had appreciated the risk that Pradaxa caused to her
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 80 of 145 PageID #: 10129
                                                                             1036

1    and if she had -- that she would have taken a different

2    medicine or would have decided to, you know, refuse a

3    Pradaxa prescription or would have never suggested that she

4    start taking Pradaxa.

5           So, again, I, I appreciate maybe that it's, it's not an

6    overwhelming amount of evidence, but it's, it's more than a

7    mere scintilla and I think that's sufficient here.

8           Also, the, you know, the jury is the one that's tasked

9    with deciding whether or not a label is adequate.           Adequacy

10   of a label, that's black letter, you know, West Virginia

11   law.    And, you know, there's no reason to take the case from

12   the jury simply on that point.

13          With respect to the warning causation, there -- again,

14   there's no affirmative testimony that Ms. Knight did not

15   meet or did not read the Medication Guide or did not read

16   the labeling.     So it's a little unusual that now after the

17   evidence has already come in BI can introduce the absence of

18   evidence as, as a way of defeating plaintiffs' case.

19          That's -- that, that goes to evaluating the evidence

20   and the weight of the evidence.        It does not go to whether

21   or not the evidence is sufficient to begin with.           And that's

22   an inappropriate inquiry for purposes of a directed verdict

23   here.

24          Also, I, I think it's worth noting that Rick Knight's

25   testimony in a way is actually quite helpful to plaintiffs
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 81 of 145 PageID #: 10130
                                                                             1037

1    because he testified that if he had known then what he's

2    known now by virtue of sitting in this trial and hearing all

3    of these different criticisms of the label and all the

4    different deficiencies of the label that he would have made

5    a different decision which is, is sort of part and parcel of

6    our argument.

7          If the label had contained additional information that

8    would have clearly identified that Pradaxa was not a good

9    medication for Ms. Knight, he would have made a different

10   decision.    I, I think the testimony is particularly helpful

11   in that regard.

12         The -- I have -- much like my colleague, I have other

13   points that are perhaps jogging around, but the other thing

14   that wasn't mentioned is Dr. MacFarland does testify that

15   the impetus for asking for the switch from Coumadin to

16   Pradaxa was, was because they saw an ad.

17         And, so, while that, that note may not have more

18   information, Dr. MacFarland's testimony does.          And that was

19   also presented to the jury.

20         Also, I, I would sort of note -- I know that Mr. Hailey

21   mentioned with respect to monitoring that this is a question

22   that the company has explored.        I -- you know, while I

23   appreciate that there are documents sort of discussing this

24   as a matter of science, BI's exploration on the topic does

25   not, you know, end the inquiry for purposes of this
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 82 of 145 PageID #: 10131
                                                                             1038

1    courtroom or for purposes of the jury.         Obviously, if BI

2    could determine all the facts, the case would be relatively

3    straightforward.

4          And, and there's ample scientific proof both from our

5    specific and our general causation experts to suggest that

6    BI has made no efforts or arguably insufficient efforts to

7    warn of the dangers of excessive dabigatran concentrations.

8    And this kind of transitions maybe into punitive damages.

9          The important inquiry here is to ask why because if,

10   for example, it was because the company did not appreciate

11   those risks, that would be a far different case.

12         This is a case where BI not only appreciates the risk,

13   but they intentionally choose not to tell prescribers in the

14   United States, not to tell consumers in the United States

15   because they don't want to lose money.         And that is a fraud

16   claim.    That is absolutely a fraud claim.        And it's the

17   exact same kind of evidence that you can base a punitive

18   damages award on.

19         And, you know, again, Dr. Plunkett does testify that BI

20   manipulated the science and that their interpretation of the

21   science is perhaps ingenuous.        That would also be a basis

22   for, you know, awarding punitive damages and a basis for

23   concluding that the fraud claim can go forward to the jury

24   and that the jury could award damages based on the fraud

25   claim.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 83 of 145 PageID #: 10132
                                                                             1039

1          Also I, I think it's, it's worth noting with respect to

2    the DTC advertising that Dr. Huh is the first witness that

3    BI put on.    And it was a short clip, but within a few

4    minutes in, he admits that part of how he learned about

5    Pradaxa was through commercials.

6          I, I think it's a little disingenuous to suggest that

7    consumers are the only people that, that watch commercials.

8    Doctors get information from a variety of sources and the

9    label can still be inadequate.

10         And I, I've got other tiny points, but I'm, I'm happy

11   to answer questions to the extent you have any.

12               THE COURT:    I think you've responded to their

13   arguments.    Thank you.

14               MS. ACOSTA:    Thank you, Judge.

15               THE COURT:    Do you want a brief reply and move on

16   to the instructions?

17               MR. HAILEY:    So I just want to quickly respond on

18   some of the causation arguments that plaintiffs' counsel

19   raised.

20         There, there is still no testimony in this case that

21   Mrs. Knight read the Medication Guide.         Your Honor asked

22   when I was up here earlier about what has changed between

23   the summary judgment stage and the testimony yesterday.            And

24   I -- my colleague pulled your summary judgment order and I

25   want to just flag -- this is ECF No. 118 and this is Page 32
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 84 of 145 PageID #: 10133
                                                                             1040

1    of the order.

2          The Court writes, "Mr. Knight confirmed that Ms. Knight

3    read drug labels."      And that was -- that's based on Mr.

4    Knight's deposition testimony.

5          When Mr. Knight took the stand yesterday and testified

6    in this case, he, he didn't offer that testimony.           He did

7    not say unequivocally or otherwise that, that his mother

8    read drug labels.      We did not hear that testimony from him

9    and that was one of the bases that the Court allowed this

10   claim to survive summary judgment.

11         I'll go on.    The Court concluded that Ms. Knight kept

12   medication labels and that she was known to have read drug

13   labels meets the evidentiary burden for that question to

14   survive summary judgment.

15         Now, here, again, we have this suggestion that she may

16   have kept some materials from the pharmacy, no testimony

17   that she read any of those materials.         And we no longer have

18   this, this statement from summary judgment about Ms. Knight

19   actually -- Mrs. Knight actually reading the drug labels.

20   We did not hear that testimony yesterday.

21         More broadly, I would invite the Court to, to read the

22   transcripts from Mr. Knight and Ms. Stevens' testimony

23   yesterday.    They're -- I think there are a couple of areas

24   like this where plaintiffs' counsel may be overstating

25   exactly what, what the testimony was that came in.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 85 of 145 PageID #: 10134
                                                                             1041

1          For instance, in plaintiffs' brief at Page 10 it

2    states -- this is on the causation element for the failure

3    to warn claim.     Plaintiffs's brief states if Claudia -- and

4    this is purporting to state what Ms. Stevens testified

5    yesterday.    "If Claudia had known any of these additional

6    risk factors, Claudia would not have requested her mother

7    switch from warfarin to Pradaxa."

8          This is the testimony on that point.         And if you look

9    at lines 6 to 9 that's not, that's not the testimony that

10   came in.    The question here is, "Did you know at the

11   time that a patient on Pradaxa --"         I'm sorry.    I'm reading

12   the wrong line.

13         "If you had known any of those things," and again it's

14   talking about these five issues, "would you have asked that

15   your mom switch from Pradaxa to warfarin?"

16         That's, that's reversed.       That's not, not what

17   plaintiffs are saying is the evidence that we heard

18   yesterday.

19         Ms. Acosta also I think said it wasn't appropriate for

20   us to be raising an absence of proof at this point in the

21   case.   But I'd submit that that's exactly what we should be

22   doing at the directed verdict stage.

23         Plaintiffs have had their shot to put on their

24   evidence.    And if they haven't satisfied their claims at

25   this point, that's, that's why a directed verdict is
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 86 of 145 PageID #: 10135
                                                                             1042

1    appropriate.

2                THE COURT:    All right.    Go ahead.

3                MR. CHILDERS:     Can I just address that one last

4    point, Judge?

5                THE COURT:    Well, I'll give you a chance in a

6    minute.

7                MR. CHILDERS:     I'm sorry.    I thought he was done.

8    I apologize.

9                MR. HAILEY:    Ms. Acosta also mentioned

10   Dr. MacFarland's testimony suggesting that Dr. MacFarland

11   independently testified about Mr. Knight seeing a Pradaxa ad

12   on TV.    And that's, that's not the testimony in this case.

13         It's lines 122 of MacFarland's deposition, Page 122

14   lines 9 to 15 as you can see.        This is plaintiffs' counsel

15   making the representation that, that Rick saw that ad, not

16   any independent testimony by Dr. MacFarland.

17         And I -- since Ms. Acosta raised the issue of the fraud

18   claim, I just wanted to -- and this may help the parties on

19   figuring out our jury instructions issues.

20         Fraud requires a, a higher showing.         That's clear and

21   convincing evidence.      I think as we've already talked about

22   with, with the causation, this is -- if, if you accept that

23   there is -- you know, to the extent that there has been any

24   evidence that Mrs. Knight actually read these warnings, it

25   certainly doesn't reach a clear and convincing standard.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 87 of 145 PageID #: 10136
                                                                             1043

1    There's certainly not enough evidence here to meet that

2    higher burden required for a fraud claim.

3          Also, on the, on the warranty claims, the plaintiffs

4    are required to show that an affirmative statement of fact

5    that is, was false or, or inaccurate was actually

6    affirmatively made.

7          And, again, looking at the evidence in this case,

8    there's no evidence that the, that a Med Guide was ever

9    actually read by the patients or Mr. Knight or Ms. Stevens.

10         And this, this one suggestion about the DTC ad, that's,

11   that's all there is.      There hasn't been any showing that

12   those statements are false or misleading.          We don't even

13   know really what the statements were in the ad.

14               THE COURT:    Well, you brought up something that

15   I'm glad you did because I want to ask plaintiffs about

16   that.   I think I understand your argument with regard to

17   implied warranty.      I want to see what they say about the

18   express warranty.

19               MR. HAILEY:    And then finally just one minor point

20   on Dr. Huh about him mentioning the commercial.

21         Dr. Huh is -- he's not a prescriber in this case.            He

22   doesn't, he doesn't prescribe Pradaxa.         He wasn't asked

23   about that.    He was -- he performed the surgery.         So --

24               THE COURT:    Okay.   Thank you.

25               MR. HAILEY:    Thank you.
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 88 of 145 PageID #: 10137
                                                                             1044

1                THE COURT:    All right.    Mr. Childers, you wanted

2    to respond to one particular point and then I'd like Ms.

3    Acosta to address the warranty claims.         I'll give her a

4    chance to reply on that because they didn't mention those in

5    the opening argument.

6                MR. CHILDERS:     I appreciate that, Your Honor.

7          The transcript there -- first of all, it's not

8    certified because it came from yesterday.

9          Second of all, I have to believe that the words "from"

10   and "to" were transposed.       The question I asked, "Would you

11   have asked her to be switched to Pradaxa from warfarin?"

12   She never was switched from Pradaxa to warfarin.           That

13   clearly never happened.

14         So I'm kind of shocked they would get up and make that

15   argument here as part of their causation.          But certainly if

16   we need to listen to the tape or whatever it may be, I know

17   I didn't say that and there's no evidence that she ever

18   moved from Pradaxa to warfarin.

19               THE COURT:    All right.    Thank you.

20               MS. ACOSTA:    So I guess to address the other

21   transcript issue, the, the next question and answer that

22   followed in Dr. MacFarland's testimony was whether or not

23   patients often come in after having seen DTC ads and request

24   drugs and she says, yes, that happens.

25         So, again, I think that there's at least enough for a
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 89 of 145 PageID #: 10138
                                                                             1045

1    jury to reasonably disagree, and clearly Mr. Hailey and I

2    reasonably disagree, as to whether or not that is what the

3    evidence says and whether or not it's sufficient for

4    purposes of a directed verdict here.

5          I think with respect to the fraud claim -- well, and I

6    guess let me just back up.       The Johnson case in this regard

7    I think is particularly helpful because it helps us to

8    contextualize and better understand the law in West

9    Virginia.

10         That case is particularly premised on the idea that

11   pharmaceutical companies have a megaphone through which to

12   communicate with patients.       And because of that, they have

13   also a duty, a companion duty to communicate with patients

14   as to the risks they know and the risks that they reasonably

15   should know.

16         And to the extent that BI failed to do that, I don't

17   think the mechanism really matters because they can either

18   do it vis-a-vis the physician using the physician's label,

19   they can do it using DTC ads, and they can do it during the

20   Medication Guide.

21         And, yet, despite all of these avenues, they, they

22   didn't adequately communicate a number of, of warnings and a

23   number of sort of risk multipliers that made Pradaxa more

24   dangerous for Ms. Knight and more -- they made it more

25   likely that she would be at an excess dabigatran level and
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 90 of 145 PageID #: 10139
                                                                             1046

1    which, of course, increases bleeding.         And there's all sorts

2    of evidence on that point.

3          With respect to the express warranty, I think, again,

4    the defendant BI in their papers quoted the statute.            But

5    what they didn't provide the Court with is case law that

6    interprets that, that statute and tells you exactly what

7    those words and phrases mean.        And, and that's in our papers

8    at Page 20 in a footnote.

9          Essentially, the, the express warranty doesn't -- we

10   don't need to show exclusive reliance or that the reason

11   that Ms. Knight switched from Pradaxa is, is only

12   attributable to the DTC ad.        Conveniently, that's kind of

13   what the evidence shows here but that's not our burden and

14   that's not what we're required to do.

15         And there's, again, the distinction between direct and

16   circumstantial evidence is important and we're allowed to

17   rely on that in, in defeating the directed verdict motion.

18               THE COURT:    Can you particularize for me the

19   statements that you believe are contained within these

20   different sources, the labels, the Medication Guide, and the

21   commercials that were the affirmative statements?

22               MS. ACOSTA:    Sure.   So I think in the broad sense

23   it's, it's easier maybe to start with the commercial first

24   because the commercial -- Claudia testified that the

25   commercial communicated to her that the difference, the only
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 91 of 145 PageID #: 10140
                                                                             1047

1    difference between Pradaxa and warfarin was that you didn't

2    have to watch your diet and you didn't have to do

3    monitoring.

4          If that were an adequate warning, if that were an

5    accurate, correct, factually true statement, it would also

6    have to have included all sorts of information about the

7    particular risk factors that Ms. Knight would have had.              It

8    wouldn't be an equally safe alternative to warfarin.            It

9    would have had to include more information.

10         And for that reason, that's why that's West Virginia

11   sort of black letter law that a failure to warn claim is

12   sort of encompassed in a -- or I'm sorry.          That's backwards.

13         An express warranty or an implied warranty claim is

14   sort of encompassed and, and relies on a lot of the same

15   evidence that's used to prove a failure to warn claim

16   because essentially a failure to warn claim is, is premised

17   on the idea that the information was either inaccurate,

18   incomplete or absent.

19         Obviously, it's not absent but we've proven it's

20   inaccurate and it's incomplete.        And that's the information

21   that we need for purposes of statements.

22         And, again, that information is, is most clearly

23   reiterated in the commercials, but it's also in the

24   Medication Guide and we've pointed out, I think, a number of

25   factors and deficiencies with respect to the Medication
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 92 of 145 PageID #: 10141
                                                                             1048

1    Guide.

2          This is also true of the label and there are more

3    sophisticated criticisms of the label.         But, again, the, the

4    thrust of our case is not that the ad provided no warnings.

5    It's that the warnings weren't complete.

6          And it's not that the statements were -- and it's

7    rather that the statements were misleading.          They were

8    inaccurate.    They weren't true.      And that's, that's a

9    warranty claim.     And that's an implied merchantability

10   claim.    And it's also an express warranty claim.         BI doesn't

11   have to say this is a warranty in order to create that as a

12   matter of common law in West Virginia.

13         And, again, in, in our papers we cite the, the, I guess

14   it's Keefer (phonetic) vs. Wyatt (phonetic) case that talks

15   about the co-extensively of products liability actions and

16   warranty claims.

17         I don't know if I've glossed over something that --

18               THE COURT:    Thank you.    Briefly?

19               MR. HAILEY:    Very briefly, Your Honor.

20         I think Ms. Acosta's response sort of made clear our

21   view that all of their, all of their claims here are

22   alleging sort of the same thing.        And we don't think it's

23   proper to send, send five claims to the jury that are making

24   the same allegation.

25         This case has been about the Med Guide.         It's been a
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 93 of 145 PageID #: 10142
                                                                             1049

1    failure to warn claim and talk about alleged omissions from

2    a label for a Med Guide.

3          To the extent that plaintiffs are going to now claim

4    that there's, there's misleading or false evidence in the

5    Med Guide, I would say I don't think the evidence supports

6    that.

7          I would also direct the Court to the Wyeth vs. Levine

8    case.   We cite this quote on Page 3 of our pre-emption

9    motion.

10         "The FDA will approve an NDA only if the agency finds,

11   among other things, that the proposed label is not false or

12   misleading in any particular."

13         I think that undermines their, their warranty claim,

14   their fraud claim, and any allegations that we are

15   affirmatively making misstatements.

16         If it's their claim that there are omissions, then that

17   should go to the failure to warn.        But they shouldn't be

18   able to send all these co-extensive claims that are making

19   the same allegations.

20               THE COURT:    All right.    Thank you.

21         Okay.   I'm going to take this under advisement.

22         What's the status of your instruction deliberation?

23               MR. CHILDERS:     We had a productive meeting.       We

24   just got red line versions back from the defense.           If we

25   could have 20 minutes or so to go through them and see if we
 Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 94 of 145 PageID #: 10143
                                                                             1050

1    come to anymore agreement before we bring you our --

2                THE COURT:    That would be great.      We'll take a

3    20-minute recess.

4                MR. CHILDERS:     Thank you, Your Honor.

5          (Recess taken at 3:11 p.m.)

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 95 of 145 PageID #: 10144
                                                                           1051
 1         (Back on the record at 4:01 p.m.)

 2                THE COURT:   All right.    Does someone want to summarize

 3     your progress and what remains at issue?

 4                MS. JONES:   I'm standing so I guess I'll start, Your

 5     Honor.

 6                So, as Mr. Childers mentioned, we had a productive

 7     session this morning.      We now have a red-line document that

 8     we've shared with plaintiffs' counsel, and we're happy to hand

 9     a copy up to Your Honor and to your clerk, if that would be

10     helpful.    And I think we can walk through the issues that we

11     have, and we can let you know where we have agreement, if that

12     makes sense in terms of the process.

13                THE COURT:   That would be great.

14                MR. CHILDERS:   That sounds good.

15                THE COURT:   All right.    Lead the way.

16                MS. JONES:   Sure.

17                So, Your Honor, basically what we did was took the

18     defendant's proposed set and then made adjustments.           And we

19     flagged some places where there are objections and issues, and

20     we integrated some proposals by plaintiffs where we may or may

21     not have agreement.

22                So I guess we'll just go, starting from instruction

23     No. 1 on page 2, where we're in agreement on that as an

24     appropriate introduction.

25                THE COURT:   Okay.



         KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 96 of 145 PageID #: 10145
                                                                           1052
 1              MS. JONES:    Instruction No. 2, we're in agreement on

 2     direct and circumstantial evidence.

 3              THE COURT:    Okay.

 4              MS. JONES:    Instruction No. 3, we're in agreement on

 5     the credibility instruction.

 6              THE COURT:    All right.

 7              MS. JONES:    Instruction No. 4 -- we had a section that

 8     included essentially limiting instructions.          The first

 9     instruction relates to foreign labeling.         As the version that

10     you have is edited here to replace the words the 75-milligram

11     dose with Pradaxa, that is agreed upon.

12              THE COURT:    Okay.

13              MS. JONES:    There is -- we've also proposed a limiting

14     instruction with regard to the topic of failure to test.            I

15     believe that was an instruction that plaintiffs' counsel

16     wanted to review and confer about further.

17              MR. CHILDERS:     Your Honor, on that particular

18     instruction, plaintiffs would request that the third and the

19     last sentences be struck, and then we would be fine with the

20     remainder of that.

21              THE COURT:    So the sentence starting further?

22              MR. CHILDERS:     Yes, sir.

23              THE COURT:    First tell me, why do you object to the

24     further sentence?

25              MR. CHILDERS:     I don't believe that's an accurate



         KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 97 of 145 PageID #: 10146
                                                                           1053
 1     statement of law, Your Honor.       It's failure to warn, and the

 2     jury has heard there's been a failure to inform the Knight

 3     family that there was no clinical testing.          I don't think we

 4     can now tell them, because there is no law to support it, that

 5     they can't consider that as a failure to warn.

 6               And then the last sentence, the process of clinical

 7     testing performed is not considered a risk or danger

 8     associated with the use of Pradaxa, there's no legal support

 9     for that either.

10               MS. JONES:   Well, Your Honor, as to the first issue,

11     which I guess is the third sentence in that proposed

12     instruction on failure to test, our view is that the Woodcock

13     versus Mylan case, cited on page 7 of the red line, 661

14     F.Supp.2d 602, which is a case from this district, advises

15     that a failure to warn cause of action covers situations when

16     a product may be safe as designed and manufactured, but which

17     becomes defective because of the failure to warn of dangers

18     which may be present when the product is used in a particular

19     manner.

20               We don't view that fact of how a medicine was tested

21     to be a danger of the medicine necessarily.          We view that to

22     be an appropriate statement of the law as to that third

23     sentence.

24               As to the remaining two sentences in that instruction,

25     I suppose we could probably agree to cut those out, but we



         KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 98 of 145 PageID #: 10147
                                                                           1054
 1     think that third statement is an accurate statement of the

 2     law.

 3              THE COURT:    I'm not sure I even understand what the

 4     last sentence means.

 5              MS. JONES:    Well, I think it feeds into the third

 6     sentence, which is this idea that if the obligation is to warn

 7     of the dangers of a medicine in a context like this, the

 8     testing or lack of testing is not a danger of the medicine.

 9              The danger of the medicine would be bleeding --

10              THE COURT:    Oh, I see.

11              MS. JONES:    -- in the case of a medicine like Pradaxa.

12              But, as I mentioned, we believe that the third

13     sentence in that instruction is appropriate under the law.               If

14     plaintiffs have objection to the fourth and the fifth

15     sentences, we would be fine with cutting those out.

16              MR. CHILDERS:     Your Honor, you may imagine I disagree.

17              I do believe the fact that there is no clinical data,

18     there is no testing that was done is important information

19     that relates to the risks that a patient is going to undertake

20     by using a medicine that hasn't been tested.          That clearly is

21     something that goes directly to the risk-benefit analysis a

22     patient would make as far as whether or not they would be

23     willing to take that.

24              And, additionally, Your Honor, Dr. Friedman's

25     testimony -- he was the first witness we played.           He testified



         KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 99 of 145 PageID #: 10148
                                                                           1055
 1     he couldn't say one way or the other if this medication was

 2     safe for severe renal patients, and he works for Boehringer.

 3     So clearly that goes to the warnings and risk benefit.

 4                THE COURT:   Well, I agree with plaintiff as to the

 5     first sentence, the first disputed sentence:          Further, BI

 6     cannot be liable for failure to provide a warning in the

 7     clinical testing of Pradaxa.        I think that sentence should

 8     stay in.

 9                MR. CHILDERS:   Stay in or come out?

10                THE COURT:   Come out.

11                MR. CHILDERS:   Thank you.

12                THE COURT:   I think the last sentence is confusing to

13     even say what you purport to want it in for.

14                MS. JONES:   Well, just -- and I think the last

15     sentence is probably not a sentence that we are -- you know,

16     it's not a hill that we are going to die on necessarily.

17                THE COURT:   Right.

18                MS. JONES:   But I think the concern that we have about

19     the way that the evidence has come in during the trial is

20     there's been a lot of emphasis on testing, whether the company

21     tested.    Dr. Plunkett spent a good bit of time criticizing the

22     company for failing to conduct tests.

23                We don't think there is any question that in West

24     Virginia there is not a standalone failure to test claim.                We

25     want to be clear that the obligation of the company is to warn



         KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 100 of 145 PageID #: 10149
                                                                            1056
 1     of the dangers of the medicine, not necessarily to conduct

 2     certain testing or even to provide information about what type

 3     of testing was done.

 4               So that was the goal and the spirit of this particular

 5     instruction.     And so I think the fourth sentence, if we are

 6     taking out sentence three, becomes more important because we

 7     need to be making clear for the jury what exactly they're

 8     supposed to be considering with respect to the company's

 9     obligation to warn.

10               MR. CHILDERS:    We didn't object to the fourth

11     sentence, Your Honor.

12               MS. JONES:    Oh, okay.

13               MR. CHILDERS:    It was the third and the fifth.

14               THE COURT:    I'm looking at the fifth, the last

15     sentence.

16               MR. CHILDERS:    Sorry, Phyllis.

17               MS. JONES:    No, that's fine.     I may have

18     misunderstood.

19               THE COURT:    Okay.   So that's what I -- the process of

20     clinical testing performed is not considered a risk or danger

21     associated with the use of Pradaxa.

22               If what you're saying is that the process of clinical

23     testing --

24               MS. JONES:    I think what we're trying to say is the

25     company doesn't have an obligation necessarily to warn about



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 101 of 145 PageID #: 10150
                                                                            1057
 1     every way in which the medicine was tested or not tested.

 2                The obligation under West Virginia law is that you

 3     warn about the risks or the dangers of the medicine, which --

 4                THE COURT:   I think if you said that, I would be okay

 5     with it.    So if you want to figure out a substitute

 6     sentence --

 7                MS. JONES:   Okay.

 8                THE COURT:   -- that says that, at least I think that

 9     presents a statement that I understand, and we will see if you

10     can craft one that the plaintiffs agree with or not.            And if

11     not, we can deal with it later.

12                So I'm just going to make a note here that the

13     defendant will propose an amended version of that sentence.

14                MS. JONES:   Okay.   Thank you, Your Honor.

15                On page 7, we put this in limiting instructions,

16     although Mr. Childers, I think rightly, pointed out that it's

17     probably not really a limiting instruction.          And if the Court

18     was inclined to provide it, we probably want to put it

19     somewhere else.

20                But it relates to the relevance of physician warnings

21     and the extent to which the jury is permitted, particularly on

22     the record that has come out in this particular trial, that

23     Mrs. Knight relied on her doctors, her children, and she

24     trusted her doctors and relied on their judgment in making

25     decisions about her medical care, that this is an appropriate



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 102 of 145 PageID #: 10151
                                                                            1058
 1     instruction to give.      Particularly since the physician

 2     labeling, based on the discussion that I believe we had with

 3     regard to directed verdict, is very much in play in the case.

 4               THE COURT:    Okay.   So the only disagreement between

 5     the parties is where to put this language, not the use of this

 6     language?

 7               MS. JONES:    I think we have --

 8               MR. CHILDERS:    No, Your Honor.

 9               THE COURT:    Okay.   Sorry.

10               MS. JONES:    Go ahead.

11               MR. CHILDERS:    Your Honor, we would object.        That's

12     not -- there's no basis in law for this, first of all.

13               They can argue to the jury, if they'd like, all of the

14     different ways they believe they provided warnings to Betty

15     Knight and her family, but the law in West Virginia is that

16     the warning goes to the patient.         So if you then instruct them

17     that there's law that warnings to the physician somehow is

18     interplayed with that, that is going to confuse the jury

19     because I do believe that is not a correct statement of the

20     law here.

21               And we would have to list -- if we were going to do

22     this, we would need to list direct-to-consumer advertising,

23     magazine articles, television articles [sic], every other way

24     in which information is provided to patients.           This is

25     unnecessary, and I think it's an inaccurate statement of West



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 103 of 145 PageID #: 10152
                                                                            1059
 1     Virginia law.

 2               THE COURT:    Well --

 3               MS. JONES:    Your Honor, just to respond to that.

 4               We're certainly not suggesting anything other than

 5     what we all understand to be the case under West Virginia law.

 6     We're just -- we think it needs to be clear to the jury that

 7     that's something they may consider as they evaluate the

 8     adequacy of the warnings to Mrs. Knight.

 9               MR. CHILDERS:    And my point on it, Your Honor, is they

10     can argue that all day long.        That's how this works.      We don't

11     have an instruction that is going to tell them a list of every

12     single piece of evidence they can consider.          The evidence is

13     what the evidence is.

14               And so to point out this one particular thing in a

15     separate instruction I think highlights for the jury a piece

16     of evidence that is just one piece of evidence in a long list

17     of ways that warnings are communicated to patients.            And if we

18     were in another state, I wouldn't be making this argument.

19     But here in West Virginia, that's not the duty.           The duty is

20     to warn the patient.

21               THE COURT:    Well, all right.     I'm going to think about

22     that one before I rule.

23               MS. JONES:    Thank you, Your Honor.

24               Our proposed instruction No. 5 on expert testimony was

25     agreed upon by the parties, so we have nothing to discuss on



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 104 of 145 PageID #: 10153
                                                                            1060
 1     that point.

 2               THE COURT:    Okay.

 3               MS. JONES:    On proposed instruction No. 6 regarding

 4     the necessity of expert testimony, I believe there was only

 5     one disagreement with respect to the first sentence of the

 6     second paragraph:      For example, the only way that plaintiff

 7     can prove that Pradaxa's warnings were inadequate is through

 8     expert testimony.

 9               MR. CHILDERS:    And, Your Honor, we do object to that

10     sentence for basically the same reason we just argued.

11               This is an unusual state in which warnings have to be

12     given directly to patients.       Everybody that sits in this jury

13     box is one of those people.       This is not a case where the

14     doctor is the one who gets the warning.          And so, in this

15     particular case, I believe it's appropriate for the jury to

16     use their common sense to know if a warning to a patient was

17     adequate or not, and it doesn't have to be established through

18     expert testimony only.

19               THE COURT:    Yeah, I'm troubled with requiring --

20     focusing the jury on only expert testimony when it's a

21     direct-to-patient warning that's at issue.

22               MS. JONES:    Well, Your Honor, the basis for our

23     proposed instruction was actually from the J.C. by and through

24     Michelle C. versus Pfizer case, which is 240 West Virginia

25     571.   That's from 2018.



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 105 of 145 PageID #: 10154
                                                                            1061
 1                Syllabus point No. 7 provides:       The determination of

 2     whether expert testimony is necessary to sustain the burden of

 3     proof in complex cases involving matters of science, medicine,

 4     engineering, technology and the like, is made on a

 5     case-by-case basis.      When the issues involved are beyond the

 6     common knowledge and experience of the average jury, expert

 7     testimony shall be required.

 8                From our point of view, given the evidence that's been

 9     presented, and the way that it's been presented on the

10     warnings specifically by an expert -- Dr. Plunkett was called

11     to talk about the FDA process, how labeling is created, the

12     contents of the label, why some was good, why some was bad.

13                From our perspective, the fact of her presence in this

14     trial confirms what is represented here, that they need expert

15     testimony to carry their burden on that.

16                THE COURT:   Mr. Childers, why isn't it the case that

17     expert testimony is needed to show the inadequacy of the

18     warning?

19                MR. CHILDERS:   Well, Your Honor, first of all, I want

20     to point out the case that they cite, this is dealing with a

21     general causation opinion.       You see they're talking about

22     animal studies, epidemiology, adverse event reports, core data

23     sheets and FDA regulations.       What they're talking about there

24     is testimony to establish a -- if I could back up.

25                In the Zoloft litigation, there was a dispute whether



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 106 of 145 PageID #: 10155
                                                                            1062
 1     Zoloft could or could not cause the injury that occurred.             We

 2     don't have that here.      We know that Pradaxa causes bleeding

 3     because they tell us it causes bleeding, and so that is not a

 4     warning issue.     That is a causation issue.

 5               Here -- and it specifically says just above that, it

 6     is talking about how language in the label might be

 7     interpreted by physicians.       That's not at issue in this case.

 8               I don't know when this case was particularly tried,

 9     but I do know the law here has changed since the time that we

10     filed this case, and that now there is a learned intermediary

11     defense for cases that are filed.         That may have been the case

12     here.   I honestly don't know.

13               But, regardless, this is talking about general

14     causation, which is not at issue.         Dr. Plunkett wasn't

15     cross-examined on, hey, can Pradaxa really cause bleeding?

16     That's never been an issue in the case.

17               THE COURT:    I agree, but what about my query?

18               Don't you have to have expert testimony to identify

19     the adequacy or inadequacy of the warning?          Isn't an expert

20     required to assess what is and should be in the warning?

21               MR. CHILDERS:    I think if it was a direct -- excuse

22     me -- if it was a learned intermediary situation where you

23     were giving a warning to a medical professional, then I agree

24     with Your Honor.     But here the duty is whether or not they

25     warned the patient.      And so our objection is to say that that



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 107 of 145 PageID #: 10156
                                                                            1063
 1     can only be established through expert testimony.

 2               I don't have a problem if they want to say that expert

 3     testimony should be considered.        But when the -- when the duty

 4     is to provide a warning directly to the patient, that's common

 5     sense.    That doesn't need expert testimony for a juror to say,

 6     well, if I knew that, I wouldn't take that medicine.

 7               That's what the testimony has been from the

 8     plaintiffs.     If we knew that, our mom would have never taken

 9     the medicine.     We don't need expert testimony for that.

10               MS. JONES:    Well --

11               MR. CHILDERS:    And these are -- I'm sorry.

12               And the issues that we raise, these are facts about

13     the medicine that went into the label afterward.

14               THE COURT:    It seems to me this ought to be something

15     that the parties could resolve.        I think you both make good

16     points.

17               I think you have to have an expert in a warning case

18     like this because I don't think a lay citizen could offer the

19     opinion as to what ought to be in the label.           I mean, I think

20     that perhaps a layperson could testify as to what the meaning

21     is conveyed in the label, whether that's enough or not.             But I

22     don't think you could have a lay witness come in and say,

23     yeah, you know, they ought to put eight more statements in

24     this label about whatever the subject is, and automatically

25     that goes to the jury, and that's sufficient just because you



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 108 of 145 PageID #: 10157
                                                                             1064
 1     don't have to be an expert to establish a failure to warn a

 2     patient.

 3                So that is -- it seems to me perhaps the easiest way

 4     to address this is to say something to the effect -- I mean,

 5     the whole purpose of this is to speak to experts.            Surely

 6     there is some way of saying that plaintiffs -- the plaintiffs'

 7     evidence includes expert testimony that the jury has to

 8     evaluate.

 9                I don't think it's wrong to say expert testimony has

10     to be considered, but I guess this goes maybe further than

11     just saying that.

12                MS. JONES:   Well, we're certainly happy to continue to

13     see if we can sort this out.

14                The one other example that I would just cite on this

15     general idea, Your Honor, is if you take, for example, their

16     blood plasma monitoring claim, the foundation of that

17     inadequacy claim is all that stuff Dr. Plunkett did for the

18     jury on the flip charts and the boards and, you know, the kind

19     of gingerbread man looking drawing.         So none of that is

20     something that is accessible to the lay person and absolutely

21     would have required expert testimony to shore up an inadequacy

22     claim on the basis of that type of scientific evidence.

23                So, from our perspective, that is exactly why this

24     type of instruction is appropriate.

25                MR. CHILDERS:   I don't disagree at all with what she



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 109 of 145 PageID #: 10158
                                                                            1065
 1     just said.    I believe that -- that you get back into a

 2     causation argument.      Is that the need to monitor and assess

 3     patients?    Well, they disagree that that needs to be done.

 4     Dr. Plunkett and Dr. Ashhab testified it does need to be done.

 5     The warnings that we're talking about, that's information that

 6     they agreed is accurate, and it's whether or not it was

 7     transmitted to the plaintiffs or not.

 8               But I'm happy to work with them to see if we can craft

 9     some new language.

10               THE COURT:    All right.     Well, I'll withhold ruling on

11     it --

12               MS. JONES:    That's fine.     I mean, I guess just one

13     response on that.

14               The scientific judgment of whether or not that data is

15     appropriate for a label, that requires more than just a lay

16     person's understanding.

17               THE COURT:    That's what I think, yeah.

18               MS. JONES:    But we will --

19               MR. CHILDERS:    Fair enough, Your Honor.

20               MS. JONES:    But we will talk about it.       Okay.   We'll

21     confer on that one further, Your Honor.

22               I think the next item is proposed instruction No. 7 on

23     deposition testimony.      We had made some slight changes to the

24     pattern instruction on this issue, which I think were fine

25     with plaintiffs.



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 110 of 145 PageID #: 10159
                                                                            1066
 1               THE COURT:    Okay.

 2               MR. CHILDERS:    I'm sorry.     No. 7?

 3               MS. JONES:    No. 7.

 4               MR. CHILDERS:    Correct.

 5               MS. JONES:    Okay.    Your Honor, on proposed instruction

 6     No. 8 regarding burden of proof, the original -- and this is a

 7     little bit of a curiosity at least to our minds.

 8               The pattern instruction as to each of these last three

 9     sentences says, if plaintiffs prove their claim by the greater

10     weight of the evidence, then you may find in favor of them.

11     And then it goes on to say that if the plaintiffs did not

12     prove their claims by the greater weight of the evidence, then

13     you may find for BI.

14               Our view is that the law is if they make their burden,

15     then they must find for them.        If they don't make their

16     burden, then they must find for BI.

17               And, in fact, that would be consistent with what Your

18     Honor instructed in the pre-charge where you said:            Burden of

19     proof.    This is a civil case.      In a civil case, a plaintiff

20     must prove every essential element in connection with each

21     cause of action by a preponderance of the evidence, not beyond

22     a reasonable doubt.

23               So, you know, our view is that the pattern is just not

24     an accurate statement of what actually is supposed to happen

25     if there is a determination by the jury in either direction



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 111 of 145 PageID #: 10160
                                                                            1067
 1     with respect to the balance of the evidence.

 2                THE COURT:   So the pattern instruction uses may?

 3                MS. JONES:   It does.    We propose must.

 4                MR. CHILDERS:   That's correct.      And we just would

 5     request we get the pattern charge, Judge.          That's been found

 6     to be adequate in this state.

 7                THE COURT:   I'll think about it.

 8                If you like, you can just skip over to the ones where

 9     there's an issue.

10                MS. JONES:   Sure.   Sure.

11                THE COURT:   I don't intend to necessarily get through

12     all of these, but I'd like to identify as many -- that will

13     give me an idea of what remains to be done.

14                MS. JONES:   Sure.

15                On proposed instruction No. 11, which is on page 15 of

16     the document that we handed up, I think we basically are in

17     agreement.    We've made some additions to the language here to

18     change the phrasing that includes just the reference to death

19     to be injuries including her death.         By agreement, that's been

20     changed.

21                The one big picture point that I don't think we have

22     to hash out in great detail now for Your Honor, but we did

23     want to raise, is that our view is it's not appropriate for

24     the jury to be charged on five different variations of the

25     same failure to warn theory.        I think the way that the trial



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 112 of 145 PageID #: 10161
                                                                            1068
 1     has been -- has been litigated and the way that the evidence

 2     has come in is that there is a single universe of evidence.               I

 3     think Mr. Childers stood up in opening and said this is all

 4     about a failure to warn case.

 5               So, from our perspective, charging them on five

 6     different variations on what are all failure to warn theories

 7     is not appropriate.

 8               THE COURT:    Mr. Childers?

 9               MR. CHILDERS:    Judge, I think West Virginia law says

10     that's the appropriate way to handle the claims, and we would

11     ask you to follow that.

12               THE COURT:    I think clearly even when they all depend

13     upon the same core facts, there can be different theories.

14     And even though here these theories all seem to rise or fall

15     pretty much on the same core facts, I think plaintiffs are

16     entitled to pursue each claim that they included in their

17     complaint.

18               Having said that, I really wonder about the wisdom of

19     putting five -- or at least three claims here that are pretty

20     much going to rise or fall on the same evidence.           I think it's

21     going to be more difficult for the jury and more instructions

22     and more confusion.      But I think plaintiffs have a right to go

23     to the jury on each claim that they presented if the evidence

24     gets them to the jury.       And subject to my ruling on the

25     directed verdict, that is where we are.



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 113 of 145 PageID #: 10162
                                                                            1069
 1               MS. JONES:    Understood, Your Honor.

 2               THE COURT:    So --

 3               MR. CHILDERS:    And, Your Honor, I just wanted to point

 4     out we just noticed on this draft -- and we haven't had a

 5     chance to confer with the defendants, but we believe it should

 6     be that Pradaxa injured Mrs. Knight and was a cause of her

 7     injuries, including death, not was -- and not just caused her

 8     injuries and death.

 9               MS. JONES:    Andy, where are you looking on the page?

10               MR. CHILDERS:    The first sentence and then the first

11     sentence that is after the broken-out claims.

12               THE COURT:    So you would say what in that phrase?

13               MR. CHILDERS:    So it would say:      Plaintiffs' claim

14     that Pradaxa, which was sold by BI, injured Mrs. Knight and

15     was a cause of her injuries, including her death.

16               I believe that's an appropriate statement of the law.

17               THE COURT:    I think it is, too.      And I would assume if

18     it's -- if you've addressed proximate cause somewhere in here,

19     you probably used that same phrase.         It doesn't have to be the

20     cause, it has to be a cause.

21               MS. JONES:    Just one moment, Your Honor.

22               THE COURT:    Yes.

23          (Defense counsel conferring.)

24               MS. JONES:    Okay, Your Honor.

25               THE COURT:    Okay.



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 114 of 145 PageID #: 10163
                                                                            1070
 1               MS. JONES:    I think those were the only issues on that

 2     instruction.     Flipping to the next ones where we had

 3     disagreement.

 4               On proposed instruction No. 14, this is the outline of

 5     the strict liability failure to warn essential factual

 6     elements.     There was a proposal from plaintiffs for additional

 7     language, which has been included in the red line at the

 8     bottom.     We object to that last paragraph, but we don't have

 9     an objection to the statement, Boehringer has a duty to warn

10     patients directly about the risks of Pradaxa, subject to what

11     we have already said about what we think is an appropriate

12     instruction on the fact that the jury may consider warnings to

13     doctors as well.

14               THE COURT:    Go ahead.

15               MR. CHILDERS:    Your Honor, that second paragraph is

16     taken from the Wyeth versus Levine case, which you've heard

17     plenty about already today.       I don't think I have to repeat

18     it.   But we think it's an important instruction to give, first

19     of all, because it's the law of the United States.

20               And second of all, because what the jury has heard and

21     will continue to hear is that, hey, the FDA approved this

22     medication and, therefore, it's safe -- and in fact, you gave

23     an instruction in the preliminaries that told the jury that

24     compliance with federal regulations was evidence of -- I can't

25     remember what the word was, but basically saying that what



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 115 of 145 PageID #: 10164
                                                                            1071
 1     they had done was okay.

 2               So it's important that the jury know that the law is

 3     actually it is the manufacturer's duty, not the FDA's duty,

 4     according to the Supreme Court of the United States, to make

 5     sure that the label is accurate and the warnings are

 6     sufficient.

 7          (Plaintiffs' counsel conferring.)

 8               THE COURT:    Do you want to reply?

 9               MS. JONES:    Yes.   Yes, Your Honor.

10               THE COURT:    Go ahead.

11               MS. JONES:    Your Honor, I guess the one -- the one

12     reaction we had is, one, this seems unnecessary.           I mean, they

13     can certainly get up and say this is the evidence that the

14     company owns the label, it's their obligation to manage it

15     throughout the life of the product.

16               The second point is, you know, there are a lot of

17     statements in different cases that we'd be happy to propose,

18     including from the Wyeth case, that we might put in here.             I

19     don't think the idea is that we lard up an already long charge

20     with those types of things.       We don't think this necessarily

21     adds to what the jury is already being told about the

22     essential elements.

23               THE COURT:    Well, I think I'm going to include the

24     instruction.

25               I do have some trouble with the reference there to the



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 116 of 145 PageID #: 10165
                                                                            1072
 1     Medication Guide because that sounds like it's awfully close

 2     to the claim --

 3                MR. CHILDERS:   We don't mind taking that out if the

 4     Court --

 5                THE COURT:   All right.     So it would just be Boehringer

 6     is required to -- instead of craft, why don't we say to

 7     provide an adequate --

 8                MR. CHILDERS:   That's actually the language from

 9     Wyeth.     But if you want to use different -- they used the word

10     craft, but if you think there might be a better word for this

11     jury --

12                THE COURT:   I think it's clearer just to say to

13     provide an adequate -- I would say to provide adequate

14     warnings for Pradaxa, and leave it at that.

15                MR. CHILDERS:   Yes, sir.

16                MS. JONES:   So just to be clear, Your Honor, it would

17     say:     Therefore, Boehringer is required by law to provide an

18     adequate warning label for Pradaxa?

19                THE COURT:   Well, actually to say:      Boehringer is

20     required by law to provide adequate warnings for Pradaxa.

21                MR. CHILDERS:   And would the rest of the sentence

22     remain?

23                THE COURT:   Right.

24            (Defense counsel conferring.)

25                MS. JONES:   I apologize, Your Honor.



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 117 of 145 PageID #: 10166
                                                                            1073
 1                THE COURT:   That's okay.

 2          (Defense counsel conferring.)

 3                MS. JONES:   Your Honor, I think we've made our

 4     objection for the record.

 5                To the extent that we're drawing on the Wyeth case, we

 6     might have an additional sentence that we think is appropriate

 7     given --

 8                THE COURT:   Okay.

 9                MS. JONES:   -- the fact that this instruction is going

10     to be included.

11                THE COURT:   All right.     We'll see.

12                MS. JONES:   And, Your Honor, I apologize for taking us

13     backwards.

14                But on instruction No. 11, to the extent we're making

15     a change where it says was a cause --

16                THE COURT:   Yes.

17                MS. JONES:   -- would it be appropriate or we think it

18     would be appropriate under West Virginia law to say was a

19     proximate cause.

20                THE COURT:   Do you have a proximate cause instruction

21     somewhere --

22                MS. JONES:   We do.

23                THE COURT:   -- in here?

24                MR. CHILDERS:   Yes, Your Honor.

25                THE COURT:   Then, sure, add proximate there.



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 118 of 145 PageID #: 10167
                                                                            1074
 1               MS. JONES:    Okay.     Okay.

 2               Your Honor, on proposed instruction No. 15, I believe

 3     plaintiffs had an objection to this instruction potentially,

 4     but they were going to review the underlying Morningstar case.

 5               MR. CHILDERS:    Yes.

 6               Your Honor, this instruction deals with state of the

 7     art, which we don't believe is at issue with a warnings case.

 8     It's more of a design of the product itself.

 9               And in the Morningstar case, although it does say

10     that -- includes the language adequate labels, I think, when

11     it's talking about state of the art, it says that that is to

12     be taken in conjunction with the costs associated therewith.

13     We haven't had any evidence that there was some cost or other

14     prohibitive reason why this label couldn't be changed or

15     whatever instructions and warnings were given couldn't have

16     been given.    So I think it's inappropriate, unnecessary and

17     confusing to the jury.

18               And the other issue is, it's talking about year 2013,

19     and obviously Your Honor has pointed out earlier today that

20     we're talking about a time frame that is broader than that.

21               MS. JONES:    Well, I suspect we could reach agreement

22     on the topic of the time frame, Your Honor.          But under the

23     Morningstar case, we think this is an appropriate instruction.

24               As Mr. Childers mentioned, the Morningstar case

25     specifically refers to having in mind the general state of the



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 119 of 145 PageID #: 10168
                                                                            1075
 1     art of the manufacturing process, including design, labels and

 2     warnings as it relates to economic costs at the time that the

 3     product was made.      The fact that there hasn't been evidence

 4     entered with respect to costs doesn't mean that that general

 5     proposition doesn't apply equally here.

 6               THE COURT:    What are you referring to, then, when you

 7     say general state of the art?        What do we think that is

 8     referring to in this case?

 9               MS. JONES:    Well, I think in this particular case it

10     refers to the backdrop of what the FDA has typically required.

11     I think it refers to the warfarin label, which is in evidence,

12     and how that label includes certain information, how it's

13     structured, both the doctor label and the Medication Guide.

14     So I think there are some comparators that are relevant for

15     purposes of an instruction like this.

16               MR. CHILDERS:    Your Honor, I would just point out,

17     this came from the pattern charge that only talks about the

18     manufacturing process, and they have struck that language and

19     stuck in there warnings.

20               The Morningstar case -- although I will confess, I

21     have never heard of state of the art being part of the

22     warnings, and I may just be missing it -- specifically says

23     that the state of the art to be considered is as it relates to

24     economic costs, and that's not at issue in this case.            There

25     is no issue that we could not do this because it would be too



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 120 of 145 PageID #: 10169
                                                                            1076
 1     costly or too burdensome.

 2               THE COURT:    Couldn't change the warning --

 3               MR. CHILDERS:    Yes, sir.    We're talking about printed

 4     labels.

 5               THE COURT:    I think this is a confusing instruction,

 6     and I think I agree with Mr. Childers.          I don't think the

 7     context of this discussion in Morningstar was really to

 8     address the state of the warnings at the time.           I think it's

 9     talking about the manufacturing process and design process at

10     the time.    And I think the Morningstar case is addressing

11     design defects, not warning defects.

12               So at this point, I'm going to deny the instruction.

13     If you think a revision of it somehow will meet my objections,

14     you can propose it.

15               MS. JONES:    Okay.   Thank you, Your Honor.

16               I think the next instruction that we had some

17     outstanding issues on was instruction No. 16.           And I believe

18     that plaintiffs had some -- I think this tracks the additions

19     we've already made.

20               Am I right about this, Andy, that we already made to

21     the earlier --

22               MR. CHILDERS:    The addition -- I'm sorry.

23               MS. JONES:    No, no -- the earlier instruction?

24               MR. CHILDERS:    Somewhat.    I think that it's just

25     missing the word warn or instruct, the word or, and that would



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 121 of 145 PageID #: 10170
                                                                            1077
 1     be consistent with the preliminary instruction that you

 2     already gave the jury, Your Honor.         You told them warn or

 3     instruct, and that's the pattern charge as well.

 4               MS. JONES:    And we would just note our objection to

 5     the use of the word instruct for purposes of the record, Your

 6     Honor.

 7               THE COURT:    So let me see if I understand.

 8               On No. 5, do the parties agree that this phrase or

 9     instructed on the safe use of Pradaxa -- there's a

10     strikethrough there.

11               MS. JONES:    I apologize.     I was not being fully clear.

12               So at the very top of the page, there's a reference to

13     reasonable care to warn slash instruct, and the word instruct

14     is stricken.     The second line.

15          (Counsel conferring.)

16               THE COURT:    Now I'm afraid I'm more lost than I was.

17               So we're on 16?

18               MS. JONES:    We're on instruction No. 16, Your Honor.

19               On the very second line, it says:        Plaintiffs claim

20     that BI was negligent by not using reasonable care to warn

21     slash instruct.

22               BI had proposed to eliminate the word instruct there.

23               THE COURT:    Okay.

24               MS. JONES:    And then in No. 7 --

25               THE COURT:    Right.   Okay.    So do the parties agree on



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 122 of 145 PageID #: 10171
                                                                               1078
 1     the strikethrough at line 5?

 2                MS. JONES:   We do not, Your Honor.

 3                THE COURT:   That's part of the disagreement?

 4                MS. JONES:   That's the disagreement.

 5                THE COURT:   Okay.

 6                MR. CHILDERS:      I'm sorry I wasn't clear on that, Your

 7     Honor.

 8                THE COURT:   No, I just didn't understand.        It wasn't

 9     highlighted.

10                I think this is really pretty nitpicky for you all to

11     be worried about, to be blunt about it.

12                This has been discussed primarily as a warning.          I

13     don't know that either side used the word instruct with regard

14     to any of the messages to patients or doctors or otherwise, so

15     I am inclined to keep it simple and consistent with the way

16     the case has been presented, and I agree, therefore, with the

17     defendant that we ought just talk about the reasonable care to

18     warn and not include the references to instruct.

19                MR. CHILDERS:      Would that include the fifth sentence

20     as well?

21                THE COURT:   Yes.

22                MR. CHILDERS:      The only other thing would be the

23     addition of the language we talked about in --

24                THE COURT:   I think it's there at the bottom.

25                MS. JONES:   No.     We had discussed with respect to



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 123 of 145 PageID #: 10172
                                                                            1079
 1     strict liability failure to warn, instruction No. 14, that

 2     addition from the Wyeth case.        We would just -- we would do

 3     the same -- we'd note the same objections to the addition, but

 4     I think that that would carry over equally.

 5               MR. CHILDERS:    And the Johnson case.

 6               MS. JONES:    Oh, right, the one we don't object to.

 7               MR. CHILDERS:    Right.

 8               MS. JONES:    Yeah.

 9               MR. CHILDERS:    I just -- okay.

10               THE COURT:    Okay.   So both sides agree to 17.

11               18, it appears, has a dispute?

12               MS. JONES:    Yes, Your Honor.

13               So this instruction relates to warning causation.           We

14     have made some proposed changes in connection with the case

15     law that we cite at the bottom of the page, which we think is

16     a reasonable encapsulation of West Virginia law on the topic.

17     The principal changes are to make the point that plaintiffs

18     have a burden of proving that a different warning would have

19     made a difference.

20               And then towards the bottom of the page of that same

21     instruction -- excuse me -- we've proposed that if plaintiffs

22     did not prove that Mrs. Knight read the warnings provided by

23     BI, they cannot prove that different warnings would have

24     caused her to change her behavior.         Further, if plaintiffs did

25     not prove that Pradaxa caused Mrs. Knight's death, then you



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 124 of 145 PageID #: 10173
                                                                            1080
 1     must find in favor of BI.

 2                So I believe plaintiffs had some objections to some

 3     parts of that and perhaps were fine with other parts.

 4                THE COURT:   Okay.

 5                MR. CHILDERS:   Your Honor, you gave a preliminary

 6     instruction on this particular issue at page 4 to 5 of the

 7     preliminary instructions.       We would ask that you give that

 8     again.

 9                And I would also point out that the defendants here

10     again have tried to pigeonhole this into just a wrongful death

11     case, even though there are injury claims as well, and so that

12     would be improper and a deviation from the pattern charge,

13     which I think you read the pattern charge at the beginning of

14     the trial.

15                THE COURT:   All right.    I'm going to hold that and

16     look at the preliminary instruction, and we'll talk about it

17     further.

18                MS. JONES:   Okay.

19                On instruction No. 19, there was an objection by

20     plaintiffs to the second statement, the second element listed

21     under the express warranty instruction.          We had proposed that

22     it read that BI made a statement of fact to Mrs. Knight

23     related to Pradaxa.

24                MR. CHILDERS:   Your Honor, this, again, would -- we

25     would just ask that this mirror what you gave in the



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 125 of 145 PageID #: 10174
                                                                            1081
 1     preliminary instructions, which said that Boehringer made a

 2     statement of fact to Betty Knight that Pradaxa was safe for

 3     her.   That's what you read to the jury previously, and we

 4     would ask that that be what you read to them again.

 5               THE COURT:    So I take it what the defense wants is

 6     just that BI made a statement of fact to Mrs. Knight related

 7     to Pradaxa.

 8               MS. JONES:    Yes, Your Honor.

 9               THE COURT:    Okay.   So if I said in the preliminary

10     that the statement of fact was that the drug was safe for her,

11     why should we not just track that here?

12               MS. JONES:    Well, I think we had an objection to the

13     preliminary instruction as well, Your Honor.           So we were just

14     making our objection for the record to the reuse of that --

15               THE COURT:    Okay.

16               MS. JONES:    -- language.

17               I don't know that there's been any evidence in the

18     record, for what it's worth, that Mrs. Knight ever received

19     any statement of fact that Pradaxa was safe for her.            I don't

20     know that anyone has testified to that.

21               THE COURT:    Well, I think there's a lot of dispute

22     about whether she read or saw a label or the Medication Guide

23     or anything else.      But if that goes to the jury, then it seems

24     to me the statement that they should focus on that is the

25     source of the express warranty is Pradaxa is safe for you,



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 126 of 145 PageID #: 10175
                                                                            1082
 1     Mrs. Knight.

 2               MS. JONES:    There is not any evidence to suggest that

 3     there was any such representation made to Mrs. Knight.            That's

 4     the challenge that we have with this particular --

 5               THE COURT:    Well, is that --

 6               MS. JONES:    -- instruction.

 7               THE COURT:    -- because there is a question about

 8     whether she read anything?

 9               MS. JONES:    Well, I think there's a question of

10     whether she read anything.       I don't think there's any question

11     that she never saw any television advertisement at all.

12               THE COURT:    Right.

13               MS. JONES:    And so there was no representation made

14     through that channel.

15               THE COURT:    Well, maybe this will help me grasp some

16     of this for other reasons.

17               So if there was evidence here that Ms. Knight read the

18     label -- forget the Medication Guide, she read the label --

19     would you agree that plaintiffs could make a claim that there

20     is an express warranty, and the statement upon which that

21     express warranty can be based is in the label to the effect

22     this Pradaxa is safe for you?

23               MS. JONES:    If there was evidence that Mrs. Knight had

24     seen labeling that said Pradaxa is safe for you, Mrs. Knight,

25     then I think we would not object to that.          But there is no



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 127 of 145 PageID #: 10176
                                                                            1083
 1     evidence at all in the record that there was any such

 2     representation to Mrs. Knight.        That is the challenge that we

 3     have.

 4                The hypothetical that you're posing --

 5                THE COURT:   Well, maybe it's just my inadequate

 6     analysis of this, but to me we are sort of meshing two parts

 7     of this.

 8                So, first, clearly there is a dispute about whether

 9     she looked at or knew anything.        Set that aside.

10                If a patient had the label and read it, would the

11     patient -- if Mrs. Knight had the label and read it, would she

12     not have a claim for express warranty based upon the statement

13     in the label that Pradaxa is safe for you, Ms. Knight?

14                MS. JONES:   No, because that's not in the label.

15                The label -- the labeling for patients says this is a

16     medicine that could cause you to bleed so seriously that it

17     could cause you to die, and then it lists risk factors for

18     that.   It says don't stop the medicine without talking to your

19     doctor first because it could increase your stroke risk.

20                There is no labeling for Pradaxa -- I don't think the

21     FDA would permit there to be labeling for any prescription

22     medicine that says this medicine is safe for you, person X, Y

23     or Z.   That has just not been a representation that there's

24     been any evidence that Mrs. Knight ever received.

25                That's the challenge --



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 128 of 145 PageID #: 10177
                                                                            1084
 1               THE COURT:    Well, this is getting -- we are struggling

 2     to get through these instructions, but this is something that

 3     has troubled me that we didn't really hear much about a few

 4     minutes ago when we were arguing these motions.

 5               And I know in your chart you provide a general

 6     reference to the express warranties as being statements in

 7     various documents, but I don't know what specific statements

 8     those were.    And typically in an express warranty case, you've

 9     got a document, you know, the car brochure or the warranty

10     document from the product, that says a statement in and of

11     itself, and that statement becomes the express warranty.             And

12     so I've been troubled by not understanding clearly what

13     express warranty plaintiffs have asserted.

14               MR. CHILDERS:    I'll try to address that, Your Honor.

15               As you point out, when she got the label -- which, as

16     we know, when you get prescriptions, you get --

17               THE COURT:    Right.

18               MR. CHILDERS:    -- the label and the Med Guide.

19               The testimony was that she kept the papers that the

20     pharmacist gave her, and we think that she read them.

21               THE COURT:    Right.

22               MR. CHILDERS:    The label that she got with her first

23     prescription said, if you have severe renal impairment, you

24     can take the 75-milligram dose.

25               THE COURT:    Okay.    So --



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 129 of 145 PageID #: 10178
                                                                            1085
 1               MR. CHILDERS:    It didn't say you can't take it,

 2     Mrs. Knight, because you're taking a P-gp inhibitor.            It did

 3     not say that.     So that is the representation, that is one of

 4     the representations we think, ah, that was made that was

 5     inaccurate.

 6               MS. JONES:    And putting aside, Your Honor, just our

 7     general concerns about the warranty claim that have been

 8     addressed in our directed verdict motion, that is why we

 9     proposed as to element three that it just say that Pradaxa --

10     excuse me -- that BI made -- as to element two, that BI made a

11     statement of fact to Mrs. Knight related to Pradaxa, because

12     we've got this situation where we know she wasn't told this

13     medicine is safe for you.

14               THE COURT:    I agree with you.     Given the clarification

15     that plaintiffs provide about the express warranties and the

16     source, I don't think that it is appropriate to just simply

17     say the statement of fact that Pradaxa was safe for her

18     standing alone.

19               So I agree --

20               MR. CHILDERS:    Understood, Your Honor.

21               THE COURT:    I'm going to use the defense version.

22               MR. CHILDERS:    Yes, sir.

23               THE COURT:    Okay.

24               MS. JONES:    On instruction No. 20, which is implied

25     warranty of merchantability, there was disagreement as to



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 130 of 145 PageID #: 10179
                                                                            1086
 1     element three, Pradaxa was not fit for the ordinary purposes

 2     for which it is used.

 3               There is -- I believe in the pre-charge that Your

 4     Honor gave, there was a more robust statement of that element

 5     that included a reference to and/or it did not confirm --

 6     conform to the promises or affirmations of fact made in the

 7     label or Medication Guide.

 8               We spent a fair bit of time talking about this because

 9     what was charged in the pre-charge is not actually what is in

10     the model, but the model then references a statute that

11     includes this additional language.         Our view is that this

12     additional language is really going to an express or

13     affirmative representation by the company, and so that really

14     is captured by the express warranty claim and isn't

15     appropriate in an implied warranty of merchantability

16     instruction.

17               THE COURT:    So defendant's position is the instruction

18     that you highlighted in red with the strikethrough is the

19     version you would prefer?

20               MS. JONES:    Yes, Your Honor.     And I believe that is

21     the version that is -- I think that's the pattern instruction,

22     if I'm recalling correctly.

23               MR. CHILDERS:    If I may, Your Honor.

24               The pattern instruction allows for the very specific

25     language you included.       The instruction -- and, I'm sorry, I



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 131 of 145 PageID #: 10180
                                                                            1087
 1     don't have it right here in front of me -- refers to several

 2     things that you can say after such goods are used and/or, one

 3     of which is any of the things listed in a specific statute.

 4     This language is directly out of that statute, and I believe

 5     that's why Your Honor gave that to the jury before.

 6               So it's not accurate to say it's not in the pattern

 7     charge.    The pattern charge just references the statute

 8     instead of typing it all out.

 9               THE COURT:    I think I did look at this for the

10     preliminary.     I think I'm going to stick with the preliminary

11     instruction version.

12               MS. JONES:    Your Honor, I think the next issue was

13     with respect to proposed instruction No. 22.

14          (Defense counsel conferring.)

15               MS. JONES:    So I think just to present this as one

16     issue, Your Honor, there are kind of related proposed

17     instructions from both sides.        I think we both have objections

18     to our respective instructions.

19               One is No. 22, which is our proposal on compliance

20     with safety standards, which I believe was in the pre-charge.

21     And then on page 43, we've included a proposal from plaintiffs

22     on -- what I think was described in their proposal is

23     presumption per se -- I think in their proposal it said

24     something other than negligence per se, but this is the

25     language on page 43.



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 132 of 145 PageID #: 10181
                                                                            1088
 1               And the discussion that we've been having is the

 2     extent to which compliance or noncompliance by the company

 3     should be relevant for purposes of the jury's determination.

 4               THE COURT:    So plaintiffs are offering a negligence

 5     per se instruction.

 6               MR. CHILDERS:    What we had proposed, Your Honor, is

 7     that we would try to combine some of this language together in

 8     one instruction.     And what plaintiffs would propose is that

 9     the first sentence from -- it's not called negligence per se

10     in the pattern charge, but I certainly can see why it is

11     construed that way.

12               That if you -- after the sentence that was added to

13     the pattern charge in the preliminary instruction, which was,

14     Compliance with appropriate regulations is competent evidence

15     that BI exercised due care in marketing Pradaxa, we would

16     request that the next -- that another sentence be added that

17     says -- right out of this pattern charge, which I think is

18     427.   It says:    "If you find that Boehringer violated one or

19     more state or federal laws or regulations relating to Pradaxa,

20     then the evidence of such violations raises a presumption of

21     negligence.

22               Because the sentence that was added previously is

23     basically the mirror image of that.

24               MS. JONES:    And we have an objection to that proposed

25     instruction, Your Honor, for two reasons.



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 133 of 145 PageID #: 10182
                                                                            1089
 1               One is, to the extent that it really is tracking a

 2     negligence per se theory -- and I hate to bring up preemption

 3     again -- it implicates a whole different type of preemption,

 4     known as Buckman preemption, which is to say there is not a

 5     standalone cause of action for violations of the Federal Drug

 6     and Cosmetics Act.

 7               The second concern that we have about this instruction

 8     is that there has not been any evidence that I can recall or

 9     any testimony that Boehringer somehow violated a state or

10     federal law or regulation relating to Pradaxa.           So --

11               THE COURT:    Let me stop you there.

12               What is your evidence of a violation of a federal law

13     or regulation?

14               MR. CHILDERS:    Dr. Plunkett, Your Honor, testified to

15     specific federal CFRs that require warnings to be made that

16     weren't made.     But -- and I understand your concern.

17               Our issue is if we're going to say compliance with

18     regulations is competent evidence, then the jury needs to know

19     if they violated it, which Dr. Plunkett testified they did,

20     well, that's also evidence of a presumption of negligence.                So

21     the other proposal I have is to take it out entirely.

22               THE COURT:    Why don't we just add the mirror image of

23     that last sentence and say:       Failure to comply with federal

24     regulations is competent evidence that BI failed to exercise

25     due care?



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 134 of 145 PageID #: 10183
                                                                            1090
 1               MS. JONES:    Well --

 2               MR. CHILDERS:    I'm fine with that, Your Honor.        I'm

 3     sorry

 4               MS. JONES:    No problem.

 5               We would still object to that, Your Honor, because we

 6     don't -- I don't believe there's been any -- I don't believe

 7     Dr. Plunkett ever said BI violated this regulation or this

 8     law.

 9               THE COURT:    You know, it didn't catch my attention in

10     that way, but I'm going to add the sentence that I just spoke

11     of, the mirror image of failure or a violation of a

12     regulation.    But I'm going to go back and look at my notes and

13     perhaps her testimony and see how she brought out a violation

14     of a regulation and what it was specifically before I think

15     it's appropriate to give this.

16               MR. CHILDERS:    Your Honor, I would point out, if in

17     fact you decide that whatever her testimony was didn't get

18     there, they haven't put on any evidence of compliance with

19     federal regulations.      And we know they only have two experts

20     coming, neither one of which is an FDA expert, to say we did

21     comply.

22               THE COURT:    Well, you know, there is ample evidence

23     from your witness that there are many statutes and regulations

24     pertaining to the approval of a drug which they complied with.

25     I think they are entitled -- it is uncontroverted evidence



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 135 of 145 PageID #: 10184
                                                                            1091
 1     that Pradaxa was an approved drug.         I'm not sure the extent to

 2     which any of this is really at issue of anything, but there is

 3     evidence of compliance with the federal regulatory program.

 4     And it seems to me, even in this context, they're entitled to

 5     argue we complied with the regulations, we complied with the

 6     statute.    This is a newly approved drug.        We went through that

 7     process, we submitted all of the things, and we got that

 8     approval.

 9                MR. CHILDERS:     Understood.

10                THE COURT:    All right.   So I'm going to add that

11     mirror sentence and then look more closely at the evidence

12     concerning violation of the regulation.

13                MR. MOSKOW:     Your Honor, with Court's indulgence, may

14     I have permission to leave?       I have a flight home tonight out

15     of Charleston, and I'm not arguing right now, but I didn't

16     want to leave without your permission.

17          (Off-the-record discussion.)

18                THE COURT:    Go ahead.

19                MR. MOSKOW:     Thank you very much, Your Honor.

20                MR. CHILDERS:     Thank you, Your Honor.

21                MS. JONES:    Your Honor, I think the next issue was

22     with respect to the instructions on punitive damages.            We had

23     proposed -- and this is in the bolded text, some additions to

24     the instruction at instruction No. 24, which we believe are

25     supported by the cases and authority that we cite.



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 136 of 145 PageID #: 10185
                                                                            1092
 1               THE COURT:    All right.    I'll just take those under

 2     advisement.

 3               And let me say with all of these, my plan would be to

 4     the extent to which I've made decisions on some of these

 5     things, Blake will have those reflected in a draft.            Some of

 6     these things obviously I haven't decided today.           We will have

 7     a chance on the record again to go through a final version of

 8     these things before I decide everything and then give the

 9     charge.

10               MS. JONES:    We appreciate it, Your Honor.

11               THE COURT:    Blake is leaving, too.      He's driving to

12     Richmond this evening, so I'm going to let him go.

13               MS. JONES:    Okay.   Thanks, Blake.

14               THE COURT:    And if you just want to call my

15     attention -- the punitive damage instructions --

16               MS. JONES:    Yes, I think through 27 are all punitive

17     things.     I'm just looking to see if we have any other hotly

18     disputed issues.

19               THE COURT:    Is there a dispute about a learned

20     treatise?

21               MR. CHILDERS:    No, sir.

22               MS. JONES:    No, Your Honor.     That was just an addition

23     that we made, so that is agreed upon.

24               THE COURT:    Okay.

25               MS. JONES:    We did include a proximate cause



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 137 of 145 PageID #: 10186
                                                                               1093
 1     instruction that had been proposed by plaintiffs.            I think

 2     this was largely the model.       We had suggested that the

 3     reference to or only cause on the second to last line of that

 4     instruction was not necessary given what the cases say.             I

 5     think saying the sole proximate cause adequately covers what

 6     the law is in West Virginia.        But otherwise, we didn't have a

 7     disagreement with that instruction.

 8               THE COURT:    All right.    I'll take a look at that.

 9               MS. JONES:    And then I think everything is -- I don't

10     want to speak too soon, but I think everything else is agreed

11     upon other than on page 44.

12               Plaintiffs have proposed a so-called concurrent

13     negligence instruction, which we object to because we don't

14     think there has been any evidence or will be any evidence that

15     there was negligence by another nonparty or, you know, party

16     who might somehow be involved in the case.

17               THE COURT:    What do plaintiffs base this instruction

18     on, what evidence?

19               MR. CHILDERS:    Your Honor, there has been suggestion

20     that Ms. Knight's doctors knew about these risks.            You heard

21     today that there was a doctor that prescribed her Pradaxa in

22     2013 who was a new doctor.

23               Telling the jury that, that may lead them to think

24     that a doctor who is a nonparty to this case is also at fault.

25     And this covers that particular scenario should the jury --



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 138 of 145 PageID #: 10187
                                                                            1094
 1     I'll be shocked if it's not argued to them that the doctor was

 2     warned and should have known about this.          So that covers that

 3     issue.

 4               MS. JONES:    We certainly intend to argue that her

 5     doctors were warned.      We do not intend to argue that any of

 6     her doctors were negligent.       So this instruction, from our

 7     point of view, is inappropriate because it specifically refers

 8     to possible negligent acts by nonparties or other parties.

 9               THE COURT:    So if they agree that there is no evidence

10     that any doctor was negligent in their care and treatment of

11     Ms. Knight, why would you need this?

12               MR. CHILDERS:    I wouldn't if the jury is specifically

13     told that nobody in this case is blaming the doctor.

14               They're going to -- they're going to suggest it

15     without saying it, Your Honor, is what I'm concerned about.

16     They may not get up and say they were negligent, but they're

17     going to get up and say the doctor knew about all of these

18     risks, and the doctor put her on that medicine.           If you're a

19     juror sitting on the jury, that may lead you to believe, well,

20     they're saying it's the doctor's fault, so let's blame the

21     doctor instead of the pharmaceutical company.

22               If they're willing to stipulate, and we can read a

23     stipulation to the jury that says no party is blaming any

24     doctor for the injuries that occurred to Ms. Knight, I'm fine

25     with that.    But I don't believe that they would be willing to



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 139 of 145 PageID #: 10188
                                                                            1095
 1     do that.

 2                MS. JONES:   Well, I don't think a stipulation is

 3     necessary, Your Honor.       And I certainly have no intention of

 4     saying to the jury that we think that her doctors were somehow

 5     negligent in prescribing her the medicine.          We think they

 6     exercised appropriate clinical judgment based on her medical

 7     care, which I think has been the evidence so far and will be

 8     the evidence next week.       So we view this instruction as being

 9     inappropriate.

10                THE COURT:   Well, I want to think about this.        I think

11     I see plaintiffs' point.

12                They may be concerned that the jury -- even if you

13     don't argue it that way, if the jury believes that these

14     warnings are inadequate, that doctor shouldn't have prescribed

15     this for her in April of 2013 and that, therefore, that doctor

16     was negligent, and that's the cause of her taking Pradaxa and

17     somehow alleviates the fault of Pradaxa -- BI, even if they

18     would otherwise find that there were inadequate warnings.

19                I'll think about that.     I think I'm inclined to agree

20     with plaintiff, but I'll give some thought to it.

21                MS. JONES:   Okay.

22                MR. CHILDERS:   Your Honor, I just wanted to point out

23     on the punitive damages charge, we submitted a pattern charge.

24     I don't think that is included in here, but that was our

25     proposal and not the extra charges.



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 140 of 145 PageID #: 10189
                                                                            1096
 1                THE COURT:   Okay.

 2                MR. CHILDERS:   Thank you, Your Honor.

 3                THE COURT:   All right.    Thank you all for sticking

 4     around.

 5                MS. JONES:   The one other thing, Your Honor, is that

 6     we have conferred also about a verdict form.

 7                THE COURT:   Okay.    Great.

 8                MS. JONES:   They've marked up our version.        I'm not

 9     sure if it makes sense to march through it right now, but we

10     have discussed that and are in a position whenever the Court

11     is inclined.

12                THE COURT:   Well, I'm glad that you mentioned that.

13                So at this point, you don't have an agreed-upon

14     verdict form --

15                MS. JONES:   No, Your Honor.

16                THE COURT:   -- but you are still working toward it?

17                MS. JONES:   Yes.

18                THE COURT:   Okay.    What I'd like you to do, then, is

19     continue working on it.        Bring me up to date on this on Monday

20     morning.    If you have not resolved it by a reasonable time

21     Monday morning, like by lunch or at lunch, then I am probably

22     going to require each side to submit proposed versions, and we

23     will see what is at issue.

24                Have you given any further thought to some type of

25     summary of evidence that you would want to give to the jury?



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 141 of 145 PageID #: 10190
                                                                             1097
 1                MR. CHILDERS:   Yes, Your Honor.      We've been working on

 2     that and plan to provide it to the defendants tomorrow morning

 3     as you instructed.

 4                THE COURT:   Okay.   So what I'd like to do, and I may

 5     have said this, but I want to know before the end of business

 6     tomorrow if you have an agreement and, if you don't, what is

 7     agreed, what is disagreed.       So if you would file something

 8     that reflects that so that I could have it to be looking over

 9     over the weekend.

10                My plan would be -- we're back here at 9:00 on Monday

11     morning.    My plan would be to take that up immediately and

12     resolve it, and then bring the jury in and get started.

13                You're still in good shape with your two witnesses, I

14     take it?

15                MS. JONES:   We are, Your Honor.

16                THE COURT:   All right.    Then as far as I'm concerned,

17     we can adjourn until 9:00 on Monday.

18                MS. JONES:   And, Your Honor, just for record purposes,

19     on the jury instructions, do we need to be submitting

20     something to the docket to reflect the parties' respective

21     positions on these things?       Obviously this will all be in the

22     transcript, but what would you like us to do?

23                THE COURT:   Here's my suggestion.      Part of that

24     depends upon how extensive the disagreement is.           You know,

25     obviously you want the record to be clear and as clean as



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 142 of 145 PageID #: 10191
                                                                            1098
 1     possible.

 2               I'm happy -- and at this point, from what I've heard,

 3     I believe it's the case that you can probably do all of this

 4     in a conference, in a hearing where you can simply state these

 5     things and not have to file separate documents or supporting

 6     documents.

 7               You've each submitted --

 8               MS. JONES:    Yes.

 9               THE COURT:    -- proposed instructions.

10               MS. JONES:    We've submitted proposed instructions I

11     think on both sides.

12               We've had some additions --

13               THE COURT:    All right.

14               MS. JONES:    -- based on the evidence.

15               THE COURT:    What I've read here and you've told me

16     about that is in dispute I think can be easily handled on the

17     record orally --

18               MS. JONES:    Okay.

19               THE COURT:    -- as opposed to requiring further

20     documents.

21               And I don't see a need for you to submit further

22     documents to document -- to put everything on the record and

23     preserve your objections.

24               MS. JONES:    Would you have any -- it would be -- for

25     belt and suspender purposes, would you have any objection to



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 143 of 145 PageID #: 10192
                                                                            1099
 1     us just putting on the docket what we had proposed so that we

 2     have that on the docket?

 3               THE COURT:    When you say what you had proposed, what

 4     do you mean?

 5               MS. JONES:    It would be essentially what we started

 6     with this morning.

 7               THE COURT:    I guess I don't mind.

 8               MS. JONES:    Okay.

 9               THE COURT:    You know, what I am wary of is throwing in

10     a document that entails all of the objections -- or all of the

11     instructions as originally proposed, and then finding out that

12     you are trying to preserve an objection to something that you

13     didn't really raise in these discussions --

14               MS. JONES:    Yes.

15               THE COURT:    -- or with me.

16               And I don't want to have to be looking over my

17     shoulder to make sure --

18               MS. JONES:    Oh, understood.

19               THE COURT:    -- you know.

20               MS. JONES:    Understood.

21               THE COURT:    I know what's at issue, and I've ruled on

22     what's at issue.     That neither side is holding something back,

23     so to speak, just to point to later and say these instructions

24     were offered and rejected.

25               MS. JONES:    That was not our intention at all, Your



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 144 of 145 PageID #: 10193
                                                                             1100
 1     Honor.

 2                THE COURT:   Okay.   So if you feel there is some need

 3     to submit some written document, certainly feel free to.

 4                MS. JONES:   Okay.   Thank you, Your Honor.

 5                THE COURT:   All right.    Anything else?

 6                MR. CHILDERS:   Thank you, Your Honor.       Have a good

 7     weekend.

 8                THE COURT:   You, too.    See you Monday.

 9                MS. JONES:   Thank you.

10                THE COURT SECURITY OFFICER:      All rise.    This court

11     stands in recess.

12                  (Proceedings were adjourned at 5:07 p.m.)

13                                     ---o0o---

14

15

16

17

18

19

20

21

22

23

24

25



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
Case 3:15-cv-06424 Document 194 Filed 10/12/18 Page 145 of 145 PageID #: 10194


 1     CERTIFICATION:

 2               We, Kathy L. Swinhart, CSR, and Lisa A. Cook,

 3     RPR-RMR-CRR-FCRR, certify that the foregoing is a correct

 4     transcript from the record of proceedings in the

 5     above-entitled matter as reported on October 11, 2018.

 6

 7

 8     October 11, 2018             ____
       DATE
 9

10     /s/ Kathy L. Swinhart ____
       KATHY L. SWINHART, CSR
11

12     /s/ Lisa A. Cook_____ ____
       LISA A. COOK, RPR-RMR-CRR-FCRR
13

14

15

16

17

18

19

20

21

22

23

24

25



          KATHY L. SWINHART, Official Court Reporter (304) 528-2244
